Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 1 of 72




                        EXHIBIT
                          A
    Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 2 of 72




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

ERSKINE LITTLETON, PRINCE MANUEL,
FERNANDUS GLASS, PASHA GLASS,
CASSANDRA TYSON, RONALD MAY, and
PATRICK HARVEY, Individually and on
Behalf of All Those Similarly Situated,              CIVIL ACTION FILE
                                                     NO. 1:17-cv-03589-TCB
                        Plaintiffs,

       v.

MANHEIM REMARKETING, INC.,

                        Defendant.

                                SETTLEMENT AGREEMENT

       The PLAINTIFFS (on behalf of themselves, OPT-IN PLAINTIFFS, and all members

of the SETTLEMENT CLASSES), Defendant MANHEIM REMARKETING, INC. (on

behalf of itself, its parent(s), divisions, affiliates, subsidiaries, predecessors and successors,

and their directors, partners, principals, officers, members, fiduciaries, trustees, insurers,

employees, attorneys and agents), and former co-Defendants AUTO REFLECTIONS, INC.

(on behalf of itself, its parent(s), divisions, affiliates, subsidiaries, predecessors and

successors, and their directors,      partners,   principals,   officers,   members, fiduciaries,

trustees, insurers, employees, attorneys and agents) and CHRISTOPHER BOURQUE (on

behalf of himself and his agents, attorneys, heirs, beneficiaries, devisees, legatees, executors,

administrators, trustees, conservators, guardians, estates, personal representatives, exclusive

bargaining    agents,   successors-in-interest,    and   assigns)    (collectively,   MANHEIM

REMARKETING, INC., AUTO REFLECTIONS, INC. and CHRISTOPHER BOURQUE
    Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 3 of 72




are referred to herein as “DEFENDANTS”) hereby enter into this SETTLEMETN

AGREEMENT.1 PLAINTIFFS and DEFENDANTS are referred herein as the “PARTIES”.

    I.        RECITALS AND BACKGROUND

         A.      On September 15, 2017, Plaintiffs Erskine Littleton, Fernandus Glass, Pasha

Glass, Patrick Harvey, Ronald May, Prince Manuel and Ronald May commenced the

LITTLETON LIGATION by filing a Complaint in the United States District Court for the

Northern District of Georgia, Case No. 1:17-cv-03589-TCB (“LITTLETON LITIGATION”).

They thereafter filed three amended complaints, with the third amended complaint filed on

February 14, 2018.      In the Third Amended Complaint, the Littleton Plaintiffs asserted

violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), on behalf of

themselves and “all current and former Auto Reflections employees that were employed by

Defendants, in Georgia and Ohio, at any time since September 15, 2014 . . . who worked as

auto detailers, logo technicians, and all other Auto Reflections employees that were paid on a

piece rate basis.”       The Littleton Plaintiffs’ lawsuit was brought against AUTO

REFLECTIONS, INC. as their employer, CHRISTOPHER BOURQUE as the owner of Auto

Reflections, Inc., and MANHEIM REMARKETING, INC. under a joint employer theory of

liability.    The Third Amended Complaint alleges that the Littleton Plaintiffs and those

similarly situated were shorted piece rate quantities worked by approximately ten percent

(10%), did not receive compensation of at least the minimum wage for all hours worked, and

did not receive all overtime wages due, and asserts claims for unpaid overtime under the


1
  Terms that appear in all caps shall have the meaning assigned to them in this
SETTLEMENT AGREEMENT.




                                              2
    Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 4 of 72




FLSA, unpaid wages under the FLSA, and unpaid minimum wages under the FLSA. [Dkt.

No. 45, Case No. 1:17-CV-03589.]

       B.      Former co-Defendants AUTO REFLECTIONS, INC. and CHRISTOPHER

BOURQUE were dismissed from the LITTLETON LITIGATION following the Court’s

April 10, 2018 order granting their Motion to Dismiss and to Compel Arbitration. [Dkt. No.

61, Case No. 1:17-CV-03589.]

       C.      DEFENDANTS deny that they have committed any wrongdoing or violated

any federal, state, or local law pertaining to payment of wages or hours worked, have

vigorously disputed the claims asserted in the LITTLETON LITIGATION, and assert that

they have strong and meritorious defenses to the claims in the LITTLETON LITIGATION.

       D.      The LITTLETON LAWSUIT relates to another case, Fears, et al. v. Auto

Reflections, Inc., et al., filed in the United States District Court for the Northern District of

Georgia, Case No. 1:17-cv-02632-TCB, on July 12, 2017 (“FEARS LITIGATION”) by

Plaintiffs Brady Fears, Ronald May, and Wayne Walker (a.k.a. Quartavious Dwayne

Walker). The Fears Plaintiffs asserted in their First Amended Complaint violations of the

FLSA on behalf of themselves and “all persons employed by [Auto Reflections, Inc. and/or

Christopher Bourque], in Georgia and Ohio, at any time since July 12, 2014, and through the

entry of judgment in this case who worked as auto retailers, auto detail supervisors, and all

other hourly employees,” and also asserted violations of Georgia and Ohio state law on

behalf of themselves and “all persons employed by [Auto Reflections, Inc. and/or

Christopher Bourque], in Georgia and Ohio, at any time since July 12, 2013 and through the

entry of judgment in this case who worked as auto detailers, auto detail supervisors, and all




                                               3
    Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 5 of 72




other hourly employees.”       The Fears Plaintiffs’ lawsuit was brought against AUTO

REFLECTIONS, INC. as their employer and CHRISTOPHER BOURQUE as the owner of

Auto Reflections, Inc. Under the First Amended Complaint, the Fears Plaintiffs sought on

behalf of themselves and those similarly situated unpaid regular wages and unpaid overtime

wages under the FLSA and pursuant to a state law breach of contract theory. [Dkt. No. 7,

Case No. 1:17-CV-02632-TCB.] More specifically, the First Amended Complaint asserts

claims of unpaid overtime under the FLSA, unpaid wages under the FLSA, state law breach

of contract for unpaid wages, and state law unjust enrichment for unpaid wages.

       E.      The FEARS LITIGATION was closed pursuant to the Court’s February 8,

2018 Order and Judgment granting AUTO REFLECTIONS INC.’S and CHRISTOPHER

BOURQUE’s Motion to Dismiss and to Compel Arbitration. [Dkt. Nos. 38-39, Case No.

1:17-CV-02632-TCB.] While the case was closed, the Order and Judgment was not an

adjudication on the merits of the claims asserted in the FEARS LITIGATION, and did not

foreclose the litigation of such claims in arbitration. And, subsequently, the Plaintiffs in the

FEARS LITIGATION sent a demand for arbitration to AUTO REFLECTIONS, INC. and

CHRISTOPHER BOURQUE.

       F.      AUTO REFLECTIONS, INC. and CHRISTOPHER BOURQUE deny that

they have committed any wrongdoing or violated any federal, state, or local law pertaining to

payment of wages or hours worked, have vigorously disputed the claims asserted in the

FEARS LITIGATION, and assert that they have strong and meritorious defenses to the

claims in the FEARS LITIGATION.

       G.      The PARTIES exchanged detailed information and numerous documents




                                               4
    Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 6 of 72




and conducted detailed legal and factual analyses of the PLAINTIFFS’ CLAIMS and

DEFENDANTS’ defenses related to the LITTLETON LITIGATION and the FEARS

LITIGATION (collectively, “LITIGATIONS”). And, on August 22, 2018, the PARTIES

participated in an all-day mediation session under the direction of mediator Daniel M.

Klein, Esq., an experienced class and collective action mediator. The PARTIES’ settlement

negotiations resulted in an agreement in principle to settle all claims that were or could

have been brought in the LITIGATIONS.

       H.     The PARTIES have exchanged several drafts of language addressing the

claims subject to this SETTLEMENT AGREEMENT, including drafting and agreeing on a

SETTLEMENT NOTICE and a CLAIM FORM.

       I.     The PARTIES’ ongoing settlement negotiations have culminated in this

SETTLEMENT AGREEMENT addressing the PLAINTIFFS’ CLAIMS asserted in the

LITIGATIONS.

       J.     It is the desire and intention of the PARTIES that this SETTLEMENT

AGREEMENT shall, for each member of the FINAL SETTLEMENT CLASSES, fully,

finally, and forever completely settle, compromise, release, and discharge any and all

RELEASED CLAIMS (as defined below).

       K.     PLAINTIFFS’ Counsel has conducted a thorough investigation of the

PLAINTIFFS’ claims that PLAINTIFFS asserted against DEFENDANTS in the

LITIGATIONS and/or that relate to or could have arisen out of the same facts alleged in the

LITIGATIONS or relating to the employment of the PLAINTIFFS and members of the

SETTLEMENT CLASSES, including both asserted and unasserted claims. Based on his




                                            5
    Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 7 of 72




independent investigation and evaluation, PLAINTIFFS’ Counsel believes that the settlement

of the RELEASED CLAIMS with DEFENDANTS for the consideration of and on the terms

set forth in this SETTLEMENT AGREEMENT is fair, reasonable, and adequate, and is in

the best interest of PLAINTIFFS, OPT-IN PLAINTIFFS, and the members of the

SETTLEMENT CLASSES in light of all known facts and circumstances, including the risk

of delay, defenses asserted by DEFENDANTS in response to the PLAINTIFFS’ CLAIMS,

and numerous potential certification, litigation, arbitration, and appellate issues relating to the

PLAINTIFFS’ CLAIMS.

       L.      RELEASED PERSONS expressly deny any liability or wrongdoing of any

kind associated with any and all past and present matters, disputes, claims, demands, and

causes of action of any kind whatsoever in these LITIGATIONS and PLAINTIFFS’

CLAIMS. RELEASED PERSONS contend they have complied with all applicable federal

and state laws at all times.         By entering into the SETTLEMENT AGREEMENT,

DEFENDANTS do not admit any liability or wrongdoing and expressly deny the same. It is

expressly understood and agreed by the PARTIES that the SETTLEMENT AGREEMENT is

being entered into by DEFENDANTS solely for the purpose of avoiding the costs and

disruption of ongoing litigation and potential arbitrations and resolving the RELEASED

CLAIMS on the terms set forth herein. Nothing in the SETTLEMENT AGREEMENT, the

settlement proposals exchanged by the PARTIES, or any motions filed or orders entered

pursuant to the SETTLEMENT AGREEMENT, may be construed or deemed as an

admission by RELEASED PERSONS of any liability, culpability, negligence, or

wrongdoing, including that any SETTLEMENT CLASS member did not receive appropriate




                                                6
    Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 8 of 72




compensation, and the SETTLEMENT AGREEMENT, each of its provisions, its execution,

and its implementation, including any motions filed or orders entered, shall not in any respect

be construed as, offered, or deemed admissible as evidence, or referred to in any arbitration

or legal proceedings for any purpose, except in an action or proceeding to approve, interpret,

or enforce the SETTLEMENT AGREEMENT. Furthermore, neither the SETTLEMENT

AGREEMENT, any motions filed, information and/or documents exchanged by the

PARTIES in preparation for the mediation, settlement proposals exchanged by the

PARTIES, nor orders entered pursuant to the SETTLEMENT AGREEMENT, shall

constitute an admission, finding, or evidence that any requirement for representative

litigation or class certification has been satisfied in the LITIGATIONS or any other action or

proceeding, except for the limited settlement purposes set forth in this SETTLEMENT

AGREEMENT.

        M.      This SETTLEMENT AGREEMENT shall automatically terminate, and any

certification of the SETTLEMENT CLASSES shall automatically be cancelled if this

SETTLEMENT AGREEMENT is terminated pursuant to Section XII entitled “Termination

of the Settlement Agreement,” in which event this SETTLEMENT AGREEMENT shall not

be offered, received, or construed as an admission of any kind concerning whether any class

or collective is certifiable or any other matter.

        N.      The PARTIES shall request the COURT approve, administer, and implement

the SETTLEMENT AGREEMENT with respect to those actions and claims settled in this

SETTLEMENT AGREEMENT.




                                                    7
    Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 9 of 72




    II.        DEFINITIONS

          A.     “BAR DATE” is the date that is ninety (90) calendar days after the date on

which the CLAIMS ADMINISTRATOR post-marks the SETTLEMENT NOTICE and

CLAIM FORM to the members of the SETTLEMENT CLASSES.

          B.     “CAFA NOTICE” refers to the notice to be sent and paid for by

DEFENDANTS to appropriate federal and state officials pursuant to the requirements of the

Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715(b).

          C.     “FLSA SETTLEMENT CLASS” refers to any and all persons employed by

AUTO REFLECTIONS, INC. who were paid on a piece rate basis and/or who were paid on

an hourly basis at a location in the State of Georgia and/or the State of Ohio during the period

from July 12, 2014 through and including the date of the PRELIMINARY APPROVAL

ORDER.

          D.     “STATE LAW SETTLEMENT CLASS” refers to any and all persons

employed by AUTO REFLECTIONS, INC. who worked were paid on a piece rate basis

and/or an hourly basis at a location in the State of Georgia and/or the State of Ohio during the

period from July 12, 2013 through and including the date of PRELIMINARY APPROVAL

ORDER.2

          E.     “CLAIM FORM” refers to the document entitled “Claim Form” agreed to by

2
   The Amended Complaint in the FEARS LITIGATION includes wage and hour claims
brought as purported class action claims under state law and Federal Rule of Procedure 23,
even though the Third Amended Complaint in the LITTLETON LITIGATION does not.
This SETTLEMENT AGREEMENT seeks to resolve all claims that were or could have been
brought in both of the LITIGATIONS. As such, the SETTLEMENT AGREEMENT
addresses claims brought as purported collective action claims under the FLSA and claims
brought as purported class action claims under state law and Rule 23.




                                               8
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 10 of 72




the PARTIES and attached to this SETTLEMENT AGREEMENT as Exhibit A.

       F.      “CLAIMS ADMINISTRATOR” refers to AUTO REFLECTIONS, INC., who

the PARTIES have agreed will serve as the administrator for this SETTLEMENT

AGREEMENT, or a third-party claims administration firm to be retained by AUTO

REFLECTIONS, INC. at its sole expense, which will perform all of the administrative duties

to effectuate this SETTLEMENT AGREEMENT.

       G.      “CLASS COUNSEL” refers to Brandon Thomas of THE LAW OFFICES OF

BRANDON A. THOMAS, PC.

       H.      “CLASS COUNSEL’S FEES, COSTS AND EXPENSES” means the total

amount of CLASS COUNSEL’S attorneys’ fees, costs, and expenses approved by the

COURT upon application by CLASS COUNSEL, in an amount not to exceed 21.1% of the

MAXIMUM GROSS SETTLEMENT AMOUNT, or $40,000.00.

       I.      “COURT” means the COURT having jurisdiction of these LITIGATIONS, at

any stage, presently the United States District Court for the Northern District of Georgia,

Atlanta Division.

       J.      “DEFENDANTS”          are   MANHEIM         REMARKETING,          INC.,   AUTO

REFLECTIONS, INC. and CHRISTOPHER BOURQUE, and their parent(s), divisions,

affiliates, subsidiaries, predecessors and successors, and their directors, partners, principals,

officers, members, fiduciaries, trustees, insurers, employees, heirs, attorneys and agents.

       K.      “EMPLOYER-PAID PAYROLL TAXES” refers to all employer-payroll

taxes, including FUTA and the employer’s share of FICA and state unemployment,

unemployment insurance and back-up withholding (if applicable). These amounts shall be




                                               9
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 11 of 72




included in the MAXIMUM GROSS SETTLEMENT AMOUNT.

       L.     “ESTIMATED SETTLEMENT PAYMENT” refers to the estimated potential

payment to which members of the FINAL SETTLEMENT CLASSES may become entitled

pursuant to this SETTLEMENT AGREEMENT, as initially calculated and included in the

SETTLEMENT NOTICE sent to members of the SETTLEMENT CLASSES as set forth

more fully below in Section V(C).

       M.     “FEARS LITIGATION” means the legal action previously pending in the

United States District Court for the Northern District of Georgia captioned Fears, et al. v.

Auto Reflections, Inc., et al., Case No. 1:17-cv-02632-TCB.

       N.     “FINAL APPROVAL ORDER” refers to the order of the COURT (i) granting

FINAL JUDGMENT on the RELEASED CLAIMS; (ii) adjudging the terms of the

SETTLEMENT AGREEMENT to be fair, reasonable and adequate, and directing

consummation of its terms and provisions; (iii) approving CLASS COUNSEL’S application

for an award of CLASS COUNSEL’S fees, costs, and expenses; (iv) finally certifying the

SETTLEMENT CLASSES for purposes of settlement only; (v) dismissing the RELEASED

CLAIMS from the LITTLETON LITIGATION on the merits and with prejudice and

permanently enjoining all members of the FINAL SETTLEMENT CLASSES from

prosecuting against DEFENDANTS and the RELEASED PERSONS any RELEASED

CLAIMS; and (vi) asserting and retaining jurisdiction over the claims alleged, the PARTIES

in the LITIGATIONS, and the implementation and administration of this SETTLEMENT

AGREEMENT.

       O.     “FINAL APPROVAL HEARING” means the hearing contemplated by the




                                             10
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 12 of 72




PARTIES, at which the COURT will approve, in final, the SETTLEMENT AGREEMENT

and make such other final rulings as are contemplated by this SETTLEMENT

AGREEMENT.

       P.     “FINAL EFFECTIVE DATE” refers to the first date after all of the following

events and conditions have been met or have occurred: (1) the COURT enters a

PRELIMINARY APPROVAL ORDER; (2) the BAR DATE passes; (3) the COURT enters a

FINAL APPROVAL ORDER; (4) the deadline passes without action by counsel for the

PARTIES to terminate the SETTLEMENT AGREEMENT; and (5) the time to appeal from

the FINAL APPROVAL ORDER expires and no notice of appeal has been filed or in the

event that an appeal is filed, the appellate process is exhausted and the FINAL APPROVAL

ORDER has remained intact in all material respects.

       Q.     “FINAL JUDGMENT” refers to the judgment entered by the COURT in

conjunction with the FINAL APPROVAL ORDER dismissing the RELEASED CLAIMS

from the LITTLETON LITIGATION on the merits and with prejudice and permanently

enjoining all members of the FINAL SETTLEMENT CLASSES from prosecuting against

DEFENDANTS and the RELEASED PERSONS any RELEASED CLAIMS.

       R.     “FINAL SETTLEMENT CLASSES” refers to the following separate classes:

              1.     “FINAL FLSA SETTLEMENT CLASS” refers to any and all persons

employed by AUTO REFLECTIONS, INC. who were paid on a piece-rate basis and/or who

were paid on an hourly basis at a location in the State of Georgia and/or the State of Ohio

during the period from July 12, 2014 to the date of the PRELIMINARY APPROVAL

ORDER and who participates by timely submitting a fully completed CLAIM FORM.




                                            11
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 13 of 72




               2.      “FINAL STATE LAW SETTLEMENT CLASS” refers to any and all

persons employed by AUTO REFLECTIONS, INC. who were paid on a piece-rate basis

and/or an hourly basis at a location in the State of Georgia and/or the State of Ohio during the

period from July 12, 2013 to the date of the PRELIMINARY APPROVAL ORDER and who

do not timely and validly exclude themselves from the class in compliance with the opt-out

and exclusion procedures set forth in this SETTLEMENT AGREEMENT.

       S.      “FLSA RELEASING PERSONS” means each and every member of the

FINAL FLSA SETTLEMENT CLASS and his or her respective agents, attorneys, heirs,

beneficiaries, devisees, legatees, executors, administrators, trustees, conservators, guardians,

estates, personal representatives, exclusive bargaining agents, successors-in-interest, and

assigns.

       T.      “FOURTH AMENDED COMPLAINT” refers to the amended complaint to

be filed reasserting in the LITTLETON LITIGATION the prior claims asserted in the

FEARS LITIGATION for settlement purposes only as more fully set forth in Section

V(A)(1) below.

       U.      “INCENTIVE PAYMENT” refers to the amount that may be approved by the

COURT for payment to each of the PLAINTIFFS and the ORIGINAL OPT-IN

PLAINTIFFS, in an amount not to exceed twenty-five percent (25%) of the MAXIMUM

GROSS SETTLEMENT AMOUNT minus CLASS COUNSEL’S FEES, COSTS, AND

EXPENSES, or $37,500.00, less applicable taxes and deductions, to be distributed among the

PLAINTIFFS and the ORIGINAL OPT-IN PLAINTIFFS in a reasonable proportion to be

proposed by CLASS COUNSEL. These amounts shall be included in the MAXIMUM




                                              12
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 14 of 72




GROSS SETTLEMENT AMOUNT.

       V.     “LITIGATIONS” means the LITTLETON LITIGATION and the FEARS

LITIGATION.

       W.     “LITTLETON LITIGATION” means the legal action pending in the United

States District Court for the Northern District of Georgia captioned Littleton, et al. v.

Manheim Remarketing, Inc., et al., Case No. 1:17-CV-03589-TCB.

       X.     “MAXIMUM GROSS SETTLEMENT AMOUNT” is $190,000.00.                        The

MAXIMUM GROSS SETTLEMENT AMOUNT represents the maximum amount that

AUTO REFLECTIONS, INC. would pay pursuant to this SETTLEMENT AGREEMENT if

every member of the SETTLEMENT CLASSES participated in the settlement and received a

SETTLEMENT        PAYMENT,       inclusive   of   SETTLEMENT       PAYMENTS,       CLASS

COUNSEL’S FEES, COSTS AND EXPENSES, INCENTIVE PAYMENTS, and

EMPLOYER-PAID PAYROLL TAXES, but does not include SETTLEMENT EXPENSES,

expenses related to the CAFA NOTICE and MEDIATION EXPENSES, which AUTO

REFLECTIONS, INC. shall separately pay.

       Y.     “MEDIATION EXPENSES” means the reasonable fees, costs, and travel-

related expenses incurred by Daniel M. Klein, Esq. in performing the services authorized in

the Confidential Mediation Agreement and in connection with the mediation of

PLAINTIFFS’ CLAIMS on August 22, 2018. AUTO REFLECTIONS, INC. shall separately

pay these amounts, which are not included in the MAXIMUM GROSS SETTLEMENT

AMOUNT.

       Z.     “OBJECTION PERIOD” refers to the period beginning with the date




                                             13
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 15 of 72




SETTLEMENT NOTICE and CLAIM FORMS are post-marked to members of the

SETTLEMENT CLASSES and ending ninety (90) calendar days thereafter during which

members of the STATE LAW SETTLEMENT CLASS may file an objection to the

SETTLEMENT AGREEMENT.

       AA.    “OBJECTOR” is a member of the STATE LAW SETTLEMENT CLASS

who has timely and properly objected to the SETTLEMENT AGREEMENT during the

OBJECTION PERIOD.

       BB.    “OPT-IN PLAINTIFFS” refers to those individuals who file with the COURT

a consent to opt-in to become a party-plaintiff and/or a CLAIM FORM in the LITTLETON

LITIGATION or the FEARS LITIGATION on or before the BAR DATE, as reflected in the

COURT’S docket in the LITTLETON LITIGATION and the FEARS LITIGATION.

       CC.    “OPT-OUT” refers to any member of the STATE LAW SETTLEMENT

CLASS who timely and properly files a Request for Exclusion during the OPT-OUT

PERIOD.

       DD.    “OPT-OUT PERIOD” refers to the period beginning with the date the

SETTLEMENT NOTICE and CLAIM FORMS are post-marked to members of the

SETTLEMENT CLASSES and ending ninety (90) calendar days thereafter during which a

member of the STATE LAW SETTLEMENT CLASS may timely and properly file a

Request for Exclusion.

       EE.    “ORIGINAL OPT-IN PLAINTIFFS” refers to individuals who filed with the

COURT a consent to opt-in to become a party-plaintiff in the LITTLETON LITIGATION or

the FEARS LITIGATION prior to August 22, 2018, when the PARTIES conducted their




                                         14
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 16 of 72




mediation, as reflected in the COURT’S docket in the LITTLETON LITIGATION and the

FEARS LITIGATION.

       FF.    “PARTIES” refers to the PLAINTIFFS and OPT-IN PLAINTIFFS, who have

timely asserted claims, and the DEFENDANTS, and, in the singular, refers to any of them, as

the context makes apparent.

       GG.    “PLAINTIFFS” refers to Erskine Littleton, Cassandra Tyson, Fernandus

Glass, Pasha Glass, Patrick Harvey, Prince Manuel, Ronald May, Brady Fears, and Wayne

Walker (a.k.a. Quartavious Dwayne Walker), who, together with CLASS COUNSEL,

covenant and represent that they seek to be appointed as class representatives and CLASS

COUNSEL for the SETTLEMENT CLASSES, including all OPT-IN PLAINTIFFS, with

respect to the LITIGATIONS and this SETTLEMENT AGREEMENT, and that they have

the legal right and authority to seek to act as representatives of the SETTLEMENT

CLASSES, including all OPT-IN PLAINTIFFS and ORIGINAL OPT-IN PLAINTIFFS, and

to make decisions on their behalf concerning PLAINTIFFS’ CLAIMS asserted in the

LITIGATIONS, the method and manner of conducting the LITIGATIONS with respect to

PLAINTIFFS’ CLAIMS, and the execution of this SETTLEMENT AGREEMENT on

behalf of the SETTLEMENT CLASSES, including all OPT-IN PLAINTIFFS and

ORIGINAL OPT-IN PLAINTIFFS.

       HH.    “PLAINTIFFS’ CLAIMS” refers             to those claims asserted in       the

LITIGATIONS alleging that DEFENDANTS did not properly compensate their employees

or alleged employees in violation of the FLSA and/or state law.

       II.    “PRELIMINARY APPROVAL HEARING” means the hearing contemplated




                                             15
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 17 of 72




by the PARTIES at which the COURT may preliminarily approve the SETTLEMENT

AGREEMENT and make such other rulings as are contemplated by this SETTLEMENT

AGREEMENT and the PRELIMINARY APPROVAL ORDER.

       JJ.     “PRELIMINARY APPROVAL ORDER” refers to the order of the COURT:

(1) asserting jurisdiction over the claims alleged, the PARTIES in the LITIGATIONS, and

the implementation and administration of this SETTLEMENT AGREEMENT; (2) adjudging

the terms of the SETTLEMENT AGREEMENT to preliminarily be fair, reasonable and

adequate, and in the best interests of the PLAINTIFFS, OPT-IN PLAINTIFFS, and members

of the SETTLEMENT CLASSES, and directing consummation of its terms and provisions;

(3) conditionally certifying the SETTLEMENT CLASSES for settlement purposes only; (4)

appointing the PLAINTIFFS as plaintiffs who, together with CLASS COUNSEL, shall be

authorized to act on behalf of all members of the SETTLEMENT CLASSES with respect to

the PLAINTIFFS’ CLAIMS asserted in the LITIGATIONS and this SETTLEMENT

AGREEMENT; (5) approving as to form and content the SETTLEMENT NOTICE and

CLAIM FORM and authorizing the first-class mailing of the SETTLEMENT NOTICE and

CLAIM FORM to all members of the SETTLEMENT CLASSES; (6) appointing the

PLAINTIFFS’ Counsel as CLASS COUNSEL for the SETTLEMENT CLASSES pursuant

to Section 216(b) of the FLSA and Federal Rule of Civil Procedure 23; (7) approving the

CLAIMS ADMINISTRATOR selected by the PARTIES or appointing a third-party claims

administrator that is acceptable to the PARTIES; and (8) setting a ninety (90) calendar day

deadline for the execution and return of fully completed CLAIM FORMS, requests for

exclusion, or objections.




                                            16
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 18 of 72




       KK.     “RELEASED CLAIMS” refers to the released claims set forth in Section VIII.

       LL.     “RELEASED PARTIES” refers to DEFENDANTS as well as to each of their

past, present, and future parent companies, affiliates, subsidiaries, divisions, predecessors,

successors, partners, owners, joint venturers, affiliated organizations, shareholders, insurers,

reinsurers, heirs, beneficiaries, devisees, legatees, executors, administrators, trustees,

conservators, guardians, estates, personal representatives, exclusive bargaining agents,

successors-in interests and assigns, and each of its/their past, present and future officers,

directors, trustees, agents, employees, attorneys, contractors, representatives, plan fiduciaries

and/or administrators, benefits plans sponsored or administered by the DEFENDANTS,

divisions, units, branches and any other persons or entities acting on their behalf, including

any entity that was a customer of the DEFENDANTS for which any member of the

Settlement Classes performed work or services during their employment with the

DEFENDANTS.

       MM. “RELEASING PERSONS” refers to (1) each and every member of the

FINAL STATE LAW SETTLEMENT CLASS and his or her respective agents, attorneys,

heirs, beneficiaries, devisees, legatees, executors, administrators, trustees, conservators,

guardians, estates, personal representatives, exclusive bargaining agents, successors-in-

interest, and assigns; and (2) each and every member of the FINAL FLSA SETTLEMENT

CLASS and his or her respective agents, attorneys, heirs, beneficiaries, devisees, legatees,

executors, administrators, trustees, conservators, guardians, estates, personal representatives,

exclusive bargaining agents, successors-in-interest, and assigns.

       NN.     “REVISED GROSS SETTLEMENT AMOUNT” means the MAXIMUM




                                               17
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 19 of 72




GROSS SETTLEMENT AMOUNT minus the amount approved by the COURT for CLASS

COUNSEL’S FEES, COSTS AND EXPENSES, INCENTIVE PAYMENTS, and

EMPLOYER-PAID PAYROLL TAXES.                The REVISED GROSS SETTLEMENT

AMOUNT shall be allocated among members of the FINAL FLSA SETTLEMENT CLASS

and the FINAL STATE LAW SETTLEMENT CLASS.

      OO.    “SETTLEMENT AGREEMENT” refers to this Stipulation and Settlement

Agreement.

      PP.    “SETTLEMENT CLASSES” refers to those classes to be certified by the

COURT solely for the purpose of effectuating this SETTLEMENT AGREEMENT. The

SETTLEMENT CLASSES shall consist of the FLSA SETTLEMENT CLASS and the

STATE LAW SETTLEMENT CLASS.

      QQ.    “SETTLEMENT EXPENSES” means the reasonable fees, costs, and expenses

incurred by the CLAIMS ADMINISTRATOR in performing the services authorized in this

SETTLEMENT AGREEMENT. These amounts shall not be included in the MAXIMUM

GROSS SETTLEMENT AMOUNT.

      RR.    “SETTLEMENT NOTICE” refers to the notice agreed upon by the PARTIES

attached to this SETTLEMENT AGREEMENT as Exhibit B, and to be directed to members

of the SETTLEMENT CLASSES. The purpose of the SETTLEMENT NOTICE is to inform

members of the SETTLEMENT CLASSES about the LITIGATIONS and this

SETTLEMENT AGREEMENT.

      SS.    “SETTLEMENT PAYMENT” refers to the payment to which members of the

FINAL SETTLEMENT CLASSES may become entitled pursuant to this SETTLEMENT




                                       18
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 20 of 72




AGREEMENT, as set forth more fully below in Section V(M).

   III.        CERTIFICATION OF THE SETTLEMENT CLASSES FOR
               SETTLEMENT PURPOSES ONLY

          A.     The PARTIES agree to request the COURT to certify, for settlement purposes

only, the following SETTLEMENT CLASSES:

                 1.     FLSA SETTLEMENT CLASS pursuant to Section 216(b) of the

FLSA; and

                 2.     STATE LAW SETTLEMENT CLASS pursuant to Rule 23 of the

Federal Rules of Civil Procedure;

          B.     The SETTLEMENT AGREEMENT is contingent upon the approval and

certification of the COURT of the SETTLEMENT CLASSES for settlement purposes only.

          C.     DEFENDANTS do not waive, and instead expressly reserve their rights to

challenge the propriety of collective action certification or class action certification for any

purpose as if this SETTLEMENT AGREEMENT had not been entered into by the PARTIES

should the COURT not approve the SETTLEMENT AGREEMENT or should counsel for a

PARTY exercise its rights under the SETTLEMENT AGREEMENT to terminate the

SETTLEMENT AGREEMENT.

   IV.         TERMS OF MAXIMUM GROSS SETTLEMENT AMOUNT

          A.     PLAINTIFFS and DEFENDANTS have agreed to a common fund partial

claims made settlement with the MAXIMUM GROSS SETTLEMENT AMOUNT equal to

$190,000, inclusive of all SETTLEMENT PAYMENTS, CLASS COUNSEL’S FEES,

COSTS AND EXPENSES, INCENTIVE PAYMENTS, and EMPLOYER-PAID PAYROLL

TAXES.




                                              19
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 21 of 72




         B.       In no event shall the total distribution and payments made by AUTO

REFLECTIONS, INC., including but not limited to SETTLEMENT PAYMENTS, CLASS

COUNSEL’S FEES, COSTS AND EXPENSES, INCENTIVE PAYMENTS, and

EMPLOYER-PAID PAYROLL TAXES, but excluding SETTLEMENT EXPENSES,

expenses related to the CAFA NOTICE and MEDIATION EXPENSES, which AUTO

REFLECTIONS,           INC.   shall   separately    pay,   exceed   the   MAXIMUM    GROSS

SETTLEMENT AMOUNT.

         C.       DEFENDANTS may not be called upon or required to contribute additional

monies        above   the   MAXIMUM       GROSS         SETTLEMENT        AMOUNT   under any

circumstances.

         D.       Members of the FINAL SETTLEMENT CLASSES will bear their own

withholding taxes (e.g., FICA, FUTA) on the back pay portion of their SETTLEMENT

PAYMENTS and will be responsible for remitting to State and/or Federal taxing authorities

any applicable other taxes due and shall hold DEFENDANTS harmless and indemnify

RELEASED PARTIES for any liabilities, costs and expenses, including attorneys’ fees,

assessed or caused by any such taxing authority which result from the failure of a member of

the FINAL SETTLEMENT CLASSES to remit taxes due on payments made to him or her

pursuant to the SETTLEMENT AGREEMENT.

         E.       The MAXIMUM GROSS SETTLEMENT AMOUNT shall not be segregated

and may remain in DEFENDANTS’ general funds until distribution, as set forth below.

         F.       Any amounts that are not distributed to members of the FINAL

SETTLEMENT CLASSES as SETTLEMENT PAYMENTS or pursuant to CLASS




                                                   20
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 22 of 72




COUNSEL’S       FEES,   COSTS     AND     EXPENSES,      INCENTIVE      PAYMENTS,       or

EMPLOYER-PAID PAYROLL TAXES shall remain the sole and exclusive property of

AUTO REFLECTIONS, INC. pursuant to the terms described in Section V(V).

   V.        TERMS OF SETTLEMENT

        A.     After the SETTLEMENT AGREEMENT is executed by the PLAINTIFFS

(on behalf of themselves, OPT-IN PLAINTIFFS, and all members of the SETTLEMENT

CLASSES), DEFENDANTS, and counsel for the PARTIES, the PARTIES shall at the same

time:

                         (1) File with the COURT in the LITTLETON LITIGATION, by

stipulation of the PARTIES, an executed copy of an agreed FOURTH AMENDED

COMPLAINT which, in addition to the current claims pending in the LITTLETON

LITIGATION, re-asserts for settlement approval purposes only the claims previously

asserted in the FEARS LITIGATION against the same defendants and on behalf of the same

putative collective and class previously proposed in the FEARS LITIGATION;

                         (2) Jointly file with the Court a Joint Motion to Stay Defendants’

Responsive Pleading Deadline to the Fourth Amended Complaint in light of the PARTIES’

request to approve their settlement as set forth in this SETTLEMENT AGREEMENT; and

                         (3) Submit this SETTLEMENT AGREEMENT (including all

exhibits referenced herein) to the COURT and jointly move the COURT for a

PRELIMINARY APPROVAL ORDER.

        B.     Except to the extent provided below with respect to the termination of this

SETTLEMENT AGREEMENT, the PARTIES agree to take reasonable steps necessary to




                                            21
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 23 of 72




secure a PRELIMINARY APPROVAL ORDER from the COURT. If this SETTLEMENT

AGREEMENT is not approved by the Court, PLAINTIFFS agree to voluntarily dismiss the

newly re-asserted claims in the FOURTH AMENDED COMPLAINT without prejudice

within fourteen (14) days of notification from the COURT that this SETTLEMENT

AGREEMENT is not approved and pursue any such claims against AUTO REFLECTIONS,

INC. and CHRISTOPHER BOURQUE in accordance with the provisions of their arbitration

agreements pursuant to which the FEARS LITIGATION was previously dismissed.

       C.     Within thirty (30) calendar days after the execution of the SETTLMENT

AGREEMENT, following its receipt of the list of members of the SETTLEMENT

CLASSES,     the   CLAIMS    ADMINISTRATOR         shall   calculate   the   ESTIMATED

SETTLEMENT PAYMENTS for each member of the SETTLEMENT CLASSES pursuant

to the following formula:

              The REVISED GROSS SETTLEMENT AMOUNT shall be
              allocated among members of the SETTLEMENT CLASSES as
              follows:

              (1)     Eighty percent (80%) of the REVISED GROSS
              SETTLEMENT AMOUNT shall be paid to the FLSA
              SETTLEMENT CLASS in a gross amount not to exceed
              $90,000.00. Each member of the FLSA SETTLEMENT CLASS
              shall be eligible to receive a potential SETTLEMENT PAYMENT
              in an amount equal to his or her pro rata portion. The pro rata
              portion shall be determined: by (a) dividing 80% of the REVISED
              GROSS SETTLEMENT by the gross number of weeks worked by
              all members of the FLSA SETTLEMENT CLASS from July 12,
              2014 through and including the date of the PRELIMINARY
              APPROVAL ORDER, to establish a “per week” amount; then (b)
              multiplying the “per week” amount by the number of weeks an
              individual member performed work while employed by AUTO
              REFLECTIONS, INC. from July 12, 2014 through and including
              the date of the PRELIMINARY APPROVAL ORDER.




                                          22
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 24 of 72




              (2)     Twenty percent (20%) of the REVISED GROSS
              SETTLEMENT AMOUNT shall be paid to the STATE LAW
              SETTLEMENT CLASS in a gross amount not to exceed
              $22,500.00. Each member of the STATE LAW SETTLEMENT
              CLASS shall be eligible to his or her pro rata portion. The
              potential pro rata portion shall be determined: by (a) dividing 20%
              of the REVISED GROSS SETTLEMENT by the gross number of
              weeks worked by all members of the STATE LAW
              SETTLEMENT CLASS from July 12, 2013 through and including
              the date of the PRELIMINARY APPROVAL ORDER, to establish
              a “per week” amount; then (b) multiplying the “per week” amount
              by the number of weeks an individual member performed work
              while employed by AUTO REFLECTIONS, INC. from July 12,
              2013 through and including the date of the PRELIMINARY
              APPROVAL ORDER.

The total of all potential SETTLEMENT PAYMENTS shall equal the REVISED GROSS

SETTLEMENT AMOUNT.

       D.     The CLAIMS ADMINISTRATOR shall provide its calculations to CLASS

COUNSEL and counsel for DEFENDANTS. The calculations to be provided to CLASS

COUNSEL shall identify the PLAINTIFFS and OPT-IN PLAINTIFFS by name or other

personal identifiers such as address and telephone number.

       E.     CLASS COUNSEL and counsel for DEFENDANTS shall have ten (10)

business days to review, verify, and comment on the calculations provided by the CLAIMS

ADMINISTRATOR.          The CLAIMS ADMINISTRATOR shall review any comments

received from CLASS COUNSEL and/or counsel for DEFENDANTS and shall finalize the

potential SETTLEMENT PAYMENT calculations within five (5) business days thereafter.

The CLAIMS ADMINISTRATOR’S determination (after input from CLASS COUNSEL

and counsel for DEFENDANTS) of the potential SETTLEMENT PAYMENT amounts for

each member of the SETTLEMENT CLASSES shall be final.




                                             23
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 25 of 72




       F.     Twenty (20) calendar days after the COURT has issued the PRELIMINARY

APPROVAL ORDER, and after the CLAIMS ADMINISTRATOR has finalized the

potential SETTLEMENT PAYMENT amounts for each member of the SETTLEMENT

CLASSES, the CLAIMS ADMINISTRATOR shall mail, by first class U.S. Mail, the Court-

approved SETTLEMENT NOTICE and CLAIM FORM to each member of the

SETTLEMENT CLASSES (for the PLAINTIFFS and OPT-IN PLAINTIFFS, these

documents will be mailed to CLASS COUNSEL). Prior to mailing the SETTLEMENT

NOTICE, the CLAIMS ADMINISTRATOR shall attempt to confirm the accuracy and, if

necessary, update the addresses of the members of the SETTLEMENT CLASSES through

the United States Post Office’s National Change of Address (“NCOA”) database. Prior to

mailing the SETTLEMENT NOTICE, the CLAIMS ADMINISTRATOR shall make

reasonable efforts to locate the name and contact information for the heir(s) and/or the

trustee, executor or personal representative for the estates of any deceased PLAINTIFFS,

OPT-IN PLAINTIFFS, or members of the SETTLEMENT CLASSES. All mailings by the

CLAIMS ADMINISTRATOR shall be by first-class U.S. mail. The mailing that includes the

SETTLEMENT NOTICE and CLAIM FORM will include a pre-addressed return envelope

that will not be postage prepaid. If a SETTLEMENT NOTICE and CLAIM FORM is

returned as undeliverable, the CLAIMS ADMINISTRATOR will perform one computerized

skip trace and resend by first-class mail the COURT-approved SETTLEMENT NOTICE and

CLAIM FORM once only to those members of the SETTLEMENT CLASSES for whom it

obtains more recent addresses.




                                          24
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 26 of 72




      G.     The CLAIMS ADMINISTRATOR shall not post on its website the names or

any other identifying information concerning the SETTLEMENT CLASSES, the

SETTLEMENT AGREEMENT, or DEFENDANTS.

      H.     The CLAIMS ADMINISTRATOR shall re-mail only the COURT-approved

SETTLEMENT NOTICE and CLAIM FORM to any member of the SETTLEMENT

CLASSES who contacts the CLAIMS ADMINISTRATOR during the time period between

the initial mailing of the SETTLEMENT NOTICE and CLAIM FORM and the BAR DATE,

represents to the CLAIMS ADMINISTRATOR that they did not receive the initial mailing of

the SETTLEMENT NOTICE and CLAIM FORM or misplaced the SETTLEMENT

NOTICE or CLAIM FORM, and requests that a SETTLEMENT NOTICE and CLAIM

FORM be re-mailed.

      I.     Members of the FLSA SETTLEMENT CLASS (or if applicable the heir(s)

and/or the trustee, executor or personal representative for the estates of any deceased

members of the FLSA SETTLEMENT CLASS) must timely send a fully completed CLAIM

FORM via U.S. Mail, overnight delivery service, facsimile, or scanned copy of the fully

completed CLAIM FORM via email so that it is received by the CLAIMS

ADMINISTRATOR on or before the BAR DATE in order to become a member of the

FINAL FLSA SETTLEMENT CLASS and receive any monetary benefits from the

SETTLEMENT AGREEMENT.

      J.     In the event a member of the SETTLEMENT CLASSES submits a CLAIM

FORM in a timely manner (i.e., received by the CLAIMS ADMINISTRATOR on or before

the BAR DATE), but the CLAIM FORM is incomplete or otherwise deficient in one or more




                                          25
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 27 of 72




aspects, the CLAIMS ADMINISTRATOR shall (no later than fourteen (14) calendar days

following the BAR DATE) return the deficient document to the individual with a letter

explaining the deficiencies and stating that the individual will have fifteen (15) calendar days

from the date the deficiency notice is postmarked to the member of the SETTLEMENT

CLASSES to correct the deficiencies, provide any necessary information, and resubmit the

document. The envelope containing the corrected and resubmitted CLAIM FORM must be

postmarked within fifteen (15) days of the date the deficiency notice is mailed to the

individual to be considered timely.      The CLAIMS ADMINISTRATOR’S decision on

whether the deficiency has been remedied shall be binding on the PARTIES and the

individual member of the SETTLEMENT CLASSES.

       K.      In order to be a member of the FINAL FLSA SETTLEMENT CLASS and

receive a SETTLEMENT PAYMENT as a part of the FINAL FLSA SETTLEMENT

CLASS, each member of the FINAL FLSA SETTLEMENT CLASS must timely send a fully

completed CLAIM FORM via U.S. Mail, overnight delivery service, facsimile, or scanned

copy of the fully completed CLAIM FORM via email so that it is received by the CLAIMS

ADMINISTRATOR on or before the BAR DATE, except as otherwise provided herein. Any

member of the SETTLEMENT CLASSES who fails to timely return a CLAIM FORM by the

BAR DATE shall not be entitled to receive any portion of the SETTLMENT PAYMENT

allocated to the FINAL FLSA SETTLEMENT CLASS.

       L.      Members of the STATE LAW SETTLEMENT CLASS may OPT-OUT of the

that class by sending a Request for Exclusion to the CLAIMS ADMINISTRATOR via U.S.

Mail, overnight delivery service, facsimile, or scanned copy of the Request for Exclusion via




                                              26
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 28 of 72




email, expressing his/her desire to be excluded from the FINAL STATE LAW

SETTLEMENT CLASS, including his/her name (and former names, if any), current address,

telephone number, and Social Security number, and the dates of employment with AUTO

REFLECTIONS, INC. Any such Request for Exclusion must be received by the CLAIMS

ADMINISTRATOR on or before the BAR DATE in order to be considered timely and to

exclude the individual from the FINAL STATE LAW SETTLEMENT CLASS. Requests for

Exclusion that do not include all required information, or that are not received by the CLAIM

ADMINISTRATOR during the OPT-OUT PERIOD, will be deemed null, void, and

ineffective. Any member of the STATE LAW SETTLEMENT CLASS who submits a valid

and timely request to OPT-OUT shall forfeit any right to distribution of any portion of the

SETTLEMENT PAYMENT allocated to the STATE LAW SETTLEMENT CLASS and will

not be bound by the terms of the SETTLEMENT AGREEMENT pertaining to the STATE

LAW SETTLEMENT CLASS, if approved, or the FINAL JUDGMENT on the RELEASED

CLAIMS pertaining to the STATE LAW SETTLEMENT CLASS.

       M.     Within thirty (30) calendar days after the deadline for the submission of

corrected CLAIM FORMS to the CLAIMS ADMINISTRATOR, but before the date of the

FINAL APPROVAL HEARING, the CLAIMS ADMINISTRATOR shall certify jointly to

CLASS COUNSEL and DEFENDANTS’ counsels (1) a list of all members of the

SETTLEMENT CLASSES who timely filed a fully completed CLAIM FORM; (2) a list of

all members of the STATE LAW SETTLEMENT CLASS who filed a timely objection; (3)

the list of all members of the STATE LAW SETTLEMENT CLASS who timely and

properly requested to OPT-OUT at any time during the OPT-OUT PERIOD; and (4) the total




                                             27
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 29 of 72




SETTLEMENT PAYMENT due to each AUTHORIZED CLAIMANT (calculated as

follows), and provide that information to CLASS COUNSEL and DEFENDANTS’ counsels.

The final SETTLEMENT PAYMENTS for each member of the FINAL SETTLEMENT

CLASSES shall be calculated pursuant to the following formula:

              The REVISED GROSS SETTLEMENT AMOUNT shall be
              allocated among members of the SETTLEMENT CLASSES as
              follows:

              (1)     Eighty percent (80%) of the REVISED GROSS
              SETTLEMENT AMOUNT shall be paid to members of the
              FINAL FLSA SETTLEMENT CLASS in a gross amount not to
              exceed $90,000.00.       Each member of the FINAL FLSA
              SETTLEMENT CLASS shall be eligible to receive a
              SETTLEMENT PAYMENT in an amount equal to his or her pro
              rata portion. The pro rata portion shall be determined: by (a)
              dividing 80% of the REVISED GROSS SETTLEMENT by the
              gross number of weeks worked by all members of the FINAL
              FLSA SETTLEMENT CLASS from July 12, 2014 through and
              including the date of the PRELIMINARY APPROVAL ORDER,
              to establish a “per week” amount; then (b) multiplying the “per
              week” amount by the number of weeks an individual member
              performed work while employed by AUTO REFLECTIONS, INC.
              from July 12, 2014 through and including the date of the
              PRELIMINARY APPROVAL ORDER.

              (2)     Twenty percent (20%) of the REVISED GROSS
              SETTLEMENT AMOUNT shall be allocated to the STATE LAW
              SETTLEMENT CLASS in a gross amount not to exceed
              $22,500.00.     Each member of the FINAL STATE LAW
              SETTLEMENT CLASS shall be eligible to his or her pro rata
              portion. The pro rata portion shall be determined: by (a) dividing
              20% of the REVISED GROSS SETTLEMENT by the gross
              number of weeks worked by all members of the FINAL STATE
              LAW SETTLEMENT CLASS from July 12, 2013 through and
              including the date of the PRELIMINARY APPROVAL ORDER,
              to establish a “per week” amount; then (b) multiplying the “per
              week” amount by the number of weeks an individual member
              performed work while employed by AUTO REFLECTIONS, INC.
              from July 12, 2013 through and including the date of the
              PRELIMINARY APPROVAL ORDER. If any STATE LAW



                                           28
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 30 of 72




              SETTLEMENT CLASS member is an OPT-OUT, his or her pro
              rata portion will remain the property of AUTO REFLECTIONS,
              INC.

The total of all SETTLEMENT PAYMENTS shall equal the REVISED GROSS

SETTLEMENT AMOUNT.

       N.     As soon as practicable following the BAR DATE, but before the date of the

FINAL APPROVAL HEARING, the CLAIMS ADMINISTRATOR shall provide CLASS

COUNSEL and DEFENDANTS’ counsels with a declaration of due diligence and proof of

mailing with regard to the mailing of the SETTLEMENT NOTICE and CLAIM FORM. The

PARTIES’ counsel shall bear the responsibility of filing this declaration with the COURT

prior to the date of the FINAL APPROVAL HEARING.

       O.     The date of the FINAL APPROVAL HEARING shall be set by the COURT

but in no event shall be scheduled prior to the required time frame set forth in CAFA, and

notice of such hearing shall be provided to members of the SETTLEMENT CLASSES in the

SETTLEMENT NOTICE, although such hearing may be continued by the COURT without

further notice to members of the SETTLEMENT CLASSES, other than those who are

OBJECTORS.

       P.     The PARTIES shall submit a proposed order of FINAL JUDGMENT setting

forth the terms of this SETTLEMENT AGREEMENT, by incorporation or otherwise, for

execution and entry by the COURT at the time of the FINAL APPROVAL HEARING or at

such other time as the COURT deems appropriate.

       Q.     Within twenty (20) calendar days after the FINAL APPROVAL ORDER

becomes a final unappealable order, the CLAIMS ADMINISTRATOR shall mail




                                           29
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 31 of 72




SETTLEMENT PAYMENTS, which will be fully funded by AUTO REFLECTIONS, INC.

but paid on behalf of all DEFENDANTS, to members of the FINAL SETTLEMENT

CLASSES, along with a copy of the FINAL APPROVAL ORDER.                    The CLAIMS

ADMINISTRATOR shall mail these funds to the address provided by the member of the

FINAL SETTLEMENT CLASSES or PLAINTIFF on his or her CLAIM FORM or at an

updated address provided by the member of the FINAL SETTLEMENT CLASSES (for the

PLAINTIFFS and OPT-IN PLAINTIFFS, the SETTLEMENT PAYMENTS will be mailed

to CLASS COUNSEL).

       R.     The PARTIES agree that each SETTLEMENT PAYMENT to be issued to

each member of the FINAL SETTLEMENT CLASSES shall be separated into two equal

amounts: fifty percent (50%) shall be allocated to the RELEASED CLAIMS for alleged

wage-related damages, and fifty percent (50%) shall be allocated to the RELEASED

CLAIMS for liquidated damages related to the same claims. Each SETTLEMENT

PAYMENT shall be subject to all required employee-paid payroll taxes and deductions

(e.g., federal income taxes, state income taxes, employee’s share of FICA taxes, and other

state-specific statutory deductions) and other authorized or required deductions (e.g.,

garnishments, tax liens, child support). The portion allocated to liquidated damages shall

be characterized as non-wage income to the recipient. The CLAIMS ADMINISTRATOR

will report the wage portion to each member of the FINAL SETTLEMENT CLASSES on

an IRS Form W-2, and the non-wage portion (including the member’s pro rata share of the

of the amount approved by the COURT for payment of CLASS COUNSEL’S FEES, COSTS

AND EXPENSES) on one or more IRS 1099 Misc forms.




                                           30
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 32 of 72




       S.      The CLAIMS ADMINISTRATOR shall be responsible for issuing the

settlement checks, less required withholdings and deductions, to each members of the

FINAL SETTLEMENT CLASSES and mailing the settlement checks, IRS Form W-2s and

IRS 1099 Misc forms to each member of the FINAL SETTLEMENT CLASSES and

CLASS COUNSEL.

       T.     Each member of the FINAL SETTLEMENT CLASSES will have one

hundred and eighty (180) calendar days from the date on which the SETTLEMENT

PAYMENTS are mailed to negotiate his or her settlement check(s).         If any settlement

check is not negotiated in that period of time, that settlement check will be voided, and a

stop-payment will be placed on the settlement check. Any individual SETTLEMENT

PAYMENTS or portions thereof which remain unclaimed for any reason more than one

hundred and eighty (180) calendar days following the mailing of the SETTLEMENT

PAYMENT shall be deemed unclaimed. In such event, those members of the FINAL

SETTLEMENT CLASSES will be deemed to have irrevocably waived any right in or claim

to a SETTLEMENT PAYMENT, but the SETTLEMENT AGREEMENT and release of

claims contained therein nevertheless will be binding upon them.         Unless otherwise

required by the relevant state escheatment laws, one hundred percent (100%) of such net

unclaimed funds shall be remain the property of AUTO REFLECTIONS, INC. Neither

DEFENDANTS, counsel for DEFENDANTS, CLASS COUNSEL, the PLAINTIFFS, nor

the CLAIMS ADMINISTRATOR shall have any liability for lost or stolen settlement

checks, for forged signatures on settlement checks, or for unauthorized negotiation of

settlement checks.   Without limiting the foregoing, in the event an AUTHORIZED




                                            31
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 33 of 72




CLAIMANT notifies the CLAIMS ADMINISTRATOR that he or she believes that a

settlement check has been lost or stolen, the CLAIMS ADMINISTRATOR shall

immediately place a stop-payment on such check. If the settlement check in question has

not been negotiated prior to the stop-payment order and one hundred and eighty (180)

calendar days has not passed since the mailing of the settlement check, the CLAIMS

ADMINISTRATOR will issue a replacement check, from which the fees associated with

the stop-payment order will first be deducted.

         U.     Neither issuance of a SETTLEMENT PAYMENT to a member of the

FINAL SETTLEMENT CLASSES or negotiation of a SETTLEMENT PAYMENT by a

member of the FINAL SETTLEMENT CLASSES shall impact any entitlement to or receipt

of any benefits under any policy, practice, or welfare or benefit plan of the RELEASED

PARTIES, except for compensation paid in connection with this SETTLEMENT

AGREEMENT.         The RELEASED PARTIES shall not recompute or recalculate any

employee benefits or incentives for members of the FINAL SETTLEMENT CLASSES

based upon issuance or negotiation of SETTLEMENT PAYMENTS.

   VI.        CLASS COUNSEL’S FEES, COSTS, AND EXPENSES

         A.     CLASS COUNSEL may make an application to the COURT for an award of

attorneys’ fees, expenses or costs (not including SETTLEMENT EXPENSES) in an amount

not to exceed 21.1% of the MAXIMUM GROSS SETTLEMENT AMOUNT, or $40,000.00.

Such application shall be filed in connection with FINAL APPROVAL of the

SETTLEMENT AGREEMENT. DEFENDANTS agree that they will not oppose CLASS

COUNSEL’S application as set forth above.




                                             32
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 34 of 72




       B.     If the COURT rules that any amount requested by CLASS COUNSEL for

attorneys’ fees, expenses or costs is excessive and reduces the same, only the reduced amount

will be deemed to be CLASS COUNSEL’S FEES, COSTS AND EXPENSES for purposes

of this SETTLEMENT AGREEMENT.                  Any reduction by the Court in CLASS

COUNSEL’S FEES, COSTS AND EXPENSES will be allocated to the MAXIMUM

GROSS SETTLEMENT AMOUNT.

       C.     This SETTLEMENT AGREEMENT is not conditioned on the COURT’S

approval of CLASS COUNSEL’S application for fees, costs and expenses.

       D.     Payment of such CLASS COUNSEL’S FEES, COSTS AND EXPENSES to

CLASS COUNSEL as set forth in this SETTLEMENT AGREEMENT shall constitute full

satisfaction of any and all obligations by RELEASED PERSONS to pay any person,

attorney, or law firm (including but not limited to CLASS COUNSEL) for attorneys’ fees,

expenses, or costs (including but not limited to any fees, costs, and expenses related to

testifying and non-testifying experts and consultants) incurred on behalf of all members of

the SETTLEMENT CLASSES regarding the RELEASED CLAIMS and shall relieve the

RELEASED PERSONS of any other claims or liability to any person for any attorneys’ fees,

expenses, and costs (including but not limited to any fees, costs, and expenses related to

testifying and non-testifying experts and consultants) to which any person may claim to be

entitled on behalf of any members of the SETTLEMENT CLASSES for the LITIGATIONS.

Upon payment of CLASS COUNSEL’S FEES, COSTS AND EXPENSES hereunder,

CLASS COUNSEL and members of the SETTLEMENT CLASSES shall release

RELEASED PERSONS from any and all claims for attorneys’ fees, expenses, and costs




                                             33
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 35 of 72




(including but not limited to any fees, costs, and expenses related to testifying and non-

testifying experts and consultants) relating to the RELEASED CLAIMS.                    CLASS

COUNSEL further represents and certifies that he is not aware of any liens for attorneys’

fees, expenses, or costs existing, filed, or asserted with respect to any of the claims asserted

in the LITIGATIONS.

       E.      CLASS COUNSEL shall be paid CLASS COUNSEL’S FEES, COSTS AND

EXPENSES approved by the COURT by the CLAIMS ADMINISTRATOR, and such

amounts will be fully funded by AUTO REFLECTIONS, INC.. Prior to any payment of the

amount designated as CLASS COUNSEL’S FEES, COSTS AND EXPENSES, CLASS

COUNSEL shall provide the CLAIMS ADMINISTRATOR with all information necessary to

effectuate   such   payments    (e.g.,   executed   IRS    Form    W-9).       The    CLAIMS

ADMINISTRATOR will issue an IRS Form 1099 Misc for the award of CLASS

COUNSEL’S FEES, COSTS AND EXPENSES.

       F.      Within twenty (20) business days after the FINAL APPROVAL ORDER

becomes a final unappealable order, the CLAIMS ADMINISTRATOR shall pay CLASS

COUNSEL’S FEES, COSTS AND EXPENSES approved by the COURT, if the conditions

above have been satisfied.

       G.      The CLAIMS ADMINISTRATOR will report as income on an IRS Form

1099 Misc each member of the FINAL SETTLEMENT CLASSES’s pro rata share of the

amount approved by the COURT for payment of CLASS COUNSEL’S FEES, COSTS AND

EXPENSES.




                                              34
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 36 of 72




   VII.     INCENTIVE PAYMENTS

       A.      CLASS COUNSEL may also make an application to the COURT for one-time

INCENTIVE PAYMENT awards to the PLAINTIFFS and ORIGINAL OPT-IN

PLAINTIFFS in recognition of the work and services that said individuals contributed to the

LITIGATIONS including, but not limited to, investigative work, meetings with CLASS

COUNSEL, assumption of risks, serving as the class representatives, and participation in

mediation and related activities (including providing information integral to the negotiations

at the mediation). The INCENTIVE PAYMENT(S) shall not exceed twenty-five percent

(25%) of the MAXIMUM GROSS SETTLEMENT AMOUNT minus CLASS COUNSEL’S

FEES, COSTS, AND EXPENSES, or $37,500.00, less applicable taxes and deductions, to be

distributed among the PLAINTIFFS and ORIGINAL OPT-IN PLAINTIFFS in a reasonable

proportion to be proposed by CLASS COUNSEL.

       B.      The CLAIMS ADMINISTRATOR shall mail a check in the amount of the

INCENTIVE PAYMENT(S), which will be fully funded by AUTO REFLECTIONS, INC.,

within twenty (20) business days after the FINAL APPROVAL ORDER becomes a final

unappealable order for each of the PLAINTIFFS and ORIGINAL OPT-IN PLAINTIFFS

who are members of the FINAL SETTLEMENT CLASSES.

       C.      INCENTIVE PAYMENTS shall be treated as non-wage income, and the

CLAIMS ADMINISTRATOR shall issue a Form 1099 to INCENTIVE PAYMENT

recipients reflecting the value of the payments.

       D.      INCENTIVE PAYMENTS shall be paid out of the GROSS MAXIMUM

SETTLEMENT AMOUNT.




                                              35
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 37 of 72




   VIII. RELEASE OF CLAIMS; WAIVER; ASSIGNMENT OF RIGHTS

       A. Release     by   PLAINTIFFS,      OPT-IN    PLAINTIFFS       and     RELEASING

PERSONS. Effective as of the FINAL EFFECTIVE DATE, PLAINTIFFS and all

RELEASING PERSONS hereby forever and completely settle, compromise, release, and

discharge the RELEASED PARTIES from any and all past and present matters, disputes,

claims, demands, rights, liabilities, expenses, damages, losses of any kind, and causes of

action, whether at common law, pursuant to statute, ordinance, or regulation, in equity or

otherwise, and whether arising under federal, state, or other applicable law, which any

RELEASING PERSON has or might have, known or unknown, asserted or unasserted, even

if presently unknown and/or unasserted, that occurred at any time up to and including the

date on which the COURT enters its FINAL APPROVAL ORDER.                     This RELEASE

includes without limitation:

               1. any and all claims asserted in the LITIGATIONS that persons in the FLSA

SETTLEMENT CLASS or STATE LAW SETTLEMENT CLASS were not properly

compensated during their employment with AUTO REFLECTIONS, INC.;

               2. any and all claims for unpaid wages, minimum wages, liquidated

damages, attorneys’ fees, costs and expenses, pre- and post-judgment interest, overtime, or

non-payment of wages, retaliation for complaining about allegedly improper compensation,

or any other wage-related or recordkeeping-related claims, damages or relief of any kind

including, but not limited to those under the FLSA;

               3. any and all claims under the wage and hour laws or regulations of the

State of Georgia and the State of Ohio including, but not limited to, Section 9-3 of the




                                             36
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 38 of 72




Georgia Code; Sections 2305 and 4111 of the Ohio Code; Article II of the Ohio Constitution;

and any and all state common law wage claims, including, but not limited to claims of unjust

enrichment, quantum meruit, and any and all claims for wages, bonuses, commissions,

overtime, vacation pay, severance pay, or any other form of compensation of any kind, and

any and all claims for any type of penalties or damages available under the wage and hour

laws of the state of Georgia and/or Ohio, or any state common law wage claims, including

but not limited to claims for attorneys’ fees, costs and expenses, liquidated damages, punitive

damages, civil penalties, equitable remedies, and/or pre- or post-judgment interest;

               4. any and all claims under the wage and hour laws or regulations of any

state(s) in which the RELEASING PERSON resided and were employed during their

employment with AUTO REFLECTIONS, INC. including, but not limited to any and all

state common law wage claims, including, but not limited to claims of unjust enrichment,

quantum meruit, and any and all claims for wages, bonuses, commissions, overtime, vacation

pay, severance pay, or any other form of compensation of any kind, and any and all claims

for any type of penalties or damages available under the wage and hour laws of the

applicable state, or any state common law wage claims, including but not limited to claims

for attorneys’ fees, costs, and expenses liquidated damages, punitive damages, civil

penalties, equitable remedies, and/or pre- or post-judgment interest;

               5. any and all wage-and-hour-related and wage-related claims under state or

federal law for breach of express contract or labor agreement (including, but not limited to,

claims for unpaid wages, minimum wage overtime, and/or missed or interrupted meal

breaks), implied contract, money had and received in assumpsit, quantum meruit/unjust




                                              37
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 39 of 72




enrichment, fraud, negligent misrepresentation, equitable estoppel, promissory estoppel,

conversion, and failure to keep accurate records;

               6. any and all claims for benefits or other amounts under any compensation

or benefit plan, program, arrangement, or agreement based on any alleged failure to pay

wages, including but not limited to minimum wages or overtime wages;

               7. any and all wage-and-hour laws or wage-related claims of any kind under

any other laws, including retaliation for complaining about allegedly improper compensation,

under any other laws, including but not limited to any and all such claims pursuant to other

federal, local, or other states’ laws and/or regulations; and

               8. any and all claims for attorneys’ fees, costs and expenses.

       B. Non-Disparagement by PLAINTIFFS and OPT-IN PLAINTIFFS, and Agreement

as to MANHEIM REMARKETING, INC.: Effective as of the FINAL EFFECTIVE DATE,

PLAINTIFFS and OPT-IN PLAINTIFFS agree to not disparage DEFENDANTS or any of

the RELEASED PARTIES, and PLAINTIFFS and OPT-IN PLAINTIFFS acknowledge and

agree that MANHEIM REMARKETING, INC. is not a joint employer of PLAINTIFFS

and/or the OPT-IN PLAINTIFFS.

       C. Covenant Not to Sue: The PLAINTIFFS and RELEASING PERSONS further

covenant and agree that, since they are settling disputed claims, they will not accept, recover

or receive any back pay, liquidated damages, other damages or any other form of relief based

on any RELEASED CLAIMS which may arise out of, or in connection with any other

individual, union representative, class or any administrative or arbitral remedies pursued by

any individual, class/collective, union or federal, state or local governmental agency against




                                                38
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 40 of 72




the RELEASED PARTIES.             PLAINTIFFS and RELEASING PERSONS further

acknowledge that they are enjoined from pursuing any RELEASED CLAIMS they have, had,

might have or might have had against the RELEASED PARTIES based on any act or

omission up to the date the COURT enters its FINAL APPROVAL ORDER.

         D. Those individuals who have previously released their FLSA and/or state law

claims pertaining to their employment with AUTO REFLECTIONS, INC. are not eligible to

be members of the SETTLEMENT CLASSES and are not eligible to participate in the

SETTLEMENT.

         E. No Assignment: PLAINTIFFS’ Counsel and the PLAINTIFFS, for themselves

and on behalf of the members of the SETTLEMENT CLASSES and the OPT-IN

PLAINTIFFS, represent and warrant that nothing which would otherwise be released herein

has been assigned, transferred, or hypothecated or purportedly assigned, transferred, or

hypothecated to any person or entity, any claim or any portion thereof or interest therein,

including, but not limited to, any interest in the LITIGATIONS, or any related action. Upon

the EFFECTIVE DATE of this SETTLEMENT AGREEMENT, members of the FINAL

SETTLEMENT CLASSES shall be deemed to have given this warranty.

         F. All members of the FINAL SETTLEMENT CLASSES will be bound by the

terms and conditions of this SETTLEMENT AGREEMENT, FINAL APPROVAL ORDER,

the FINAL JUDGMENT, and the releases set forth herein.

   IX.        MEDIA AND CONFIDENTIALITY OBLIGATIONS

         A.     Except to refer to documents filed with the COURT, the PLAINTIFFS, OPT-

IN PLAINTIFFS, CLASS COUNSEL, DEFENDANTS, and DEFENDANTS’ counsels shall




                                            39
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 41 of 72




not: (1) issue a press release or otherwise communicate to the media about the

LITIGATIONS or any of the terms of the SETTLEMENT AGREEMENT; or (2) advertise or

make any public statements regarding the LITIGATIONS or any of the terms of the

SETTLEMENT AGREEMENT through written, recorded or electronic communications,

messages, or postings (including social media and the internet).        Notwithstanding the

foregoing, DEFENDANTS and DEFENDANTS’ counsels shall not be precluded from

making any necessary, appropriated, or required disclosures to government regulators, audits,

and/or agencies.

       B.     To the extent that CLASS COUNSEL is contacted by the media about the

SETTLEMENT AGREEMENT before the BAR DATE, he shall only be permitted to

respond to such inquiries by stating that he has “no comment.” None of the PLAINTIFFS,

OPT-IN PLAINTIFFS, or CLASS COUNSEL may disclose the existence of, or any of the

specific terms of, the SETTLEMENT AGREEMENT or any other document discussing the

terms of settlement before the BAR DATE, except that CLASS COUNSEL may disclose the

terms of the SETTLEMENT AGREEMENT to the extent necessary to respond to inquiries

from members of any of the SETTLEMENT CLASSES regarding the proposed settlement.

In addition, CLASS COUNSEL shall neither identify any DEFENDANT by name nor

identify any DEFENDANT in such a way that a member of the public could readily identify

any DEFENDANT as a party to the SETTLEMENT before the BAR DATE.

       C.     CLASS COUNSEL may, in court applications seeking approval of a

settlement or to serve as class counsel, identify to a Court: (1) that he was approved as

CLASS COUNSEL in the LITIGATIONS; (2) the amount of the MAXIMUM GROSS




                                             40
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 42 of 72




SETTLEMENT AMOUNT; (3) the amount of approved INCENTIVE PAYMENTS to the

PLAINTIFFS and OPT-IN PLAINTIFFS; and (4) the percentage of the MAXIMUM GROSS

SETTLEMENT AMOUNT approved by the COURT for CLASS COUNSEL’S

ATTORNEYS’ FEES, COSTS AND EXPENSES.

        D.     A “breach” of the Media and Confidentiality Obligations is any disclosure by

the PLAINTIFFS, OPT-IN PLAINTIFFS, and/or CLASS COUNSEL of the terms or

conditions of the SETTLEMENT AGREEMENT beyond those permitted by Section IX. In

the event of any such breach or threatened breach, DEFENDANTS shall, in addition to any

other remedies available to them, be entitled to seek a temporary restraining order and/or

preliminary and/or permanent injunction, or other equivalent relief, restraining any actual or

threatened breach.

   X.        BINDING EFFECT; EXCLUSION, OPT-OUT AND OBJECTION RIGHTS

        A.     Rights of members of STATE LAW SETTLEMENT CLASS: Any member

of the STATE LAW SETTLEMENT CLASS may elect to OPT-OUT and be excluded from

that class at any time during the OPT-OUT PERIOD. To be an OPT-OUT, any such election

must be made in writing; must contain the name, address, telephone number, and Social

Security number of the individual requesting exclusion; must be signed by the individual

who is electing to OPT-OUT; and must be filed with the CLAIMS ADMINISTRATOR so

that it is received by the CLAIMS ADMINISTRATOR on or before the BAR DATE. Any

member of the STATE LAW SETTLEMENT CLASS who is an OPT-OUT: (i) shall not

have any rights under this SETTLEMENT AGREEMENT; (ii) shall not be entitled to receive

a SETTLEMENT PAYMENT; (iii) shall not have a right to object to the SETTLEMENT




                                             41
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 43 of 72




AGREEMENT; and (iv) shall not be bound by this SETTLEMENT AGREEMENT, the

FINAL APPROVAL ORDER, or the FINAL JUDGMENT, unless they timely file a CLAIM

FORM.

         B.     Binding Effect on Members of FINAL SETTLEMENT CLASSES:                      All

members of the FINAL SETTLEMENT CLASSES will be bound by the terms and

conditions of this SETTLEMENT AGREEMENT, the FINAL APPROVAL ORDER, the

FINAL JUDGMENT, and the releases set forth herein; and will be deemed to have waived

all objections and opposition to the fairness, reasonableness, and adequacy of the settlement.

         C.     Right to Object: Any member of the STATE LAW SETTLEMENT CLASS

may object to this SETTLEMENT AGREEMENT, however any such objections must be

received by the CLAIMS ADMINISTRATOR on or before the BAR DATE in order to be

timely. Such objection shall include the name and address of the OBJECTOR, a detailed

statement of the basis for each objection asserted, the grounds on which the OBJECTOR

desires to appear and be heard (if any), and, if the OBJECTOR is represented by counsel, the

name and address of counsel. No member of the STATE LAW SETTLEMENT CLASS may

be heard at the FINAL APPROVAL HEARING who has not complied with this requirement,

and any member of the STATE LAW SETTLEMENT CLASS who fails to comply with this

requirement will be deemed to have waived any right to object and any objection to the

SETTLEMENT AGREEMENT.

   XI.        CLAIMS ADMINISTRATION

         A.     The SETTLEMENT EXPENSES are not to be paid from the MAXIMUM

GROSS SETTLEMENT AMOUNT.




                                              42
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 44 of 72




       B.     The CLAIMS ADMINISTRATOR will perform all of the administrative

duties assigned herein, including: (1) calculating the REVISED GROSS SETTLEMENT

AMOUNT;       (2) calculating   the   estimated,   potential,   and   actual   individualized

SETTLEMENT PAYMENTS for each member of the SETTLEMENT CLASSES and

FINAL SETTLEMENT CLASSES; (3) formatting and printing the SETTLEMENT

NOTICE and CLAIM FORM, and mailing the SETTLEMENT NOTICE and CLAIM FORM

to members of the SETTLEMENT CLASSES as required in the SETTLEMENT

AGREEMENT; (4) notifying the counsel for all PARTIES of timely and untimely

submissions of CLAIM FORMS by members of the SETTLEMENT CLASSES;

(5) notifying counsel for all PARTIES of, and resolving any disputes regarding, claims by

any member of the SETTLEMENT CLASSES; (6) copying counsel for all PARTIES on

material correspondence and promptly notifying all counsel for the PARTIES of any material

requests or communications made by any PARTY; (7) receiving and reviewing the CLAIM

FORMS, including CLAIM FORMS submitted by members of the SETTLEMENT

CLASSES to determine eligibility to receive a SETTLEMENT PAYMENT, and requesting

additional information from members of the SETTLEMENT CLASSES in accordance with

the terms of Sections V above; (8) maintaining the original mailing envelope in which

CLAIM FORMS and other correspondence are received; (9) promptly furnishing to CLASS

COUNSEL and DEFENDANTS’ counsels copies of any requests to OPT-OUT and/or

objections which the CLAIMS ADMINISTRATOR receives; (10) mailing a SETTLEMENT

PAYMENT and INCENTIVE PAYMENT (if applicable) in accordance with the terms of

Section V above, as well as a copy of the FINAL APPROVAL ORDER, to AUTHORIZED




                                             43
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 45 of 72




CLAIMANTS; (11) paying CLASS COUNSEL’S FEES COSTS, AND EXPENSES in

accordance with the SETTLEMENT AGREEMENT; (12) attempting to confirm the

accuracy and, if necessary, updating the addresses of the members of the SETTLEMENT

CLASSES through the United States Post Office’s NCOA and ascertaining current address

and addressee information for each SETTLEMENT NOTICE and CLAIM FORM returned

as undeliverable and conducting a second mailing to the current address, if ascertained; (13)

responding to inquiries of members of the SETTLEMENT CLASSES regarding the terms of

settlement and procedures for submitting CLAIM FORMS, objections, and requests to OPT-

OUT; (14) referring to counsel for the PARTIES all inquiries by members of the

SETTLEMENT CLASSES regarding matters not within the CLAIMS ADMINISTRATOR’S

duties specified herein; (15) promptly apprising counsel for the PARTIES of the activities of

the CLAIMS ADMINISTRATOR that are significant to the settlement process; (16)

maintaining adequate records of its activities, including the dates of the mailing of

SETTLEMENT NOTICE(s) and CLAIM FORMS, the receipt of CLAIMS FORMS, the

mailing of SETTLEMENT PAYMENTS, returned mail and other communications and

attempted written or electronic communications with members of the SETTLEMENT

CLASSES; (17) confirming in a declaration its completion of the administration of the

SETTLEMENT AGREEMENT; (18) timely responding to communications from the

PARTIES or their counsel; (19) escheating non-negotiated checks to the appropriate state

agency, to the extent required by applicable law; (20) calculating and paying from the

MAXIMUM GROSS SETTLEMENT AMOUNT the DEFENDANTS’ portion of taxes on

SETTLEMENT PAYMENTS, including but not limited to all FICA and FUTA taxes on




                                             44
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 46 of 72




SETTLEMENT PAYMENTS; (21) performing all tax reporting duties required by federal,

state, or local law or this SETTLEMENT AGREEMENT; (22) ensuring that

AUTHORIZED CLAIMANTS and CLASS COUNSEL are provided with IRS FORM W-

2s and IRS 1099 Misc forms as appropriate; (23) maintaining all records, electronic or

otherwise, relating to the administration of this SETTLEMENT AGREEMENT, for a period

of two (2) years after the date of FINAL JUDGMENT; (24) such other tasks contained in the

SETTLEMENT AGREEMENT; and (25) such other tasks as the PARTIES mutually agree.

       C.     CLASS COUNSEL and DEFENDANTS’ counsels have the right to review

and approve any documents to be mailed by the CLAIMS ADMINISTRATOR prior to

their mailing, and the CLAIMS ADMINISTRATOR may not mail any documents without

first receiving written approval to send the documents from CLASS COUNSEL and

DEFENDANTS’ counsels.

   XII.     TERMINATION OF THE SETTLEMENT AGREEMENT

       A.     Grounds for Settlement Termination: This SETTLEMENT AGREEMENT

may be terminated on the following grounds:

              1.     CLASS COUNSEL or DEFENDANTS’ counsels may terminate the

SETTLEMENT AGREEMENT if the COURT declines to enter an APPROVAL ORDER, or

judgment in the form submitted by the PARTIES, or the SETTLEMENT AGREEMENT

does not become final for any other reason, or a Court of Appeals reverses the entry of an

APPROVAL ORDER or judgment.

       B.     Procedures   for   Termination:      To   terminate   this   SETTLEMENT

AGREEMENT on one of the grounds specified above, the terminating Counsel (i.e., CLASS




                                              45
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 47 of 72




COUNSEL or counsels for DEFENDANTS) shall give written notice to the opposing

Counsel no later than:

               1.        Fifteen (15) business days after the COURT acts; or

               2.        Fifteen (15) business days after the reversal by a Court of Appeals of

       the FINAL APPROVAL ORDER; or

               3.        Fifteen (15) business days after DEFENDANTS receive notice from

the CLAIMS ADMINISTRATOR that six percent (6%) or more of the members of the

STATE LAW SETTLEMENT CLASS, collectively, exercised their rights to OPT-OUT and

be excluded from those classes and this SETTLEMENT AGREEMENT.

       C.      Effect of Termination: In the event that this SETTLEMENT AGREEMENT

is canceled, rescinded, terminated, voided, or nullified, however that may occur, or the

settlement of the LITIGATIONS is barred by operation of the law, is invalidated, is not

approved or otherwise is ordered not to be carried out by any COURT:

               1.        The SETTLEMENT AGREEMENT shall be terminated and shall have

no force or effect, and no PARTY shall be bound by any of its terms;

               2.        In the event the SETTLEMENT AGREEMENT is terminated,

DEFENDANTS shall have no obligation to make any payments to any PARTY,

PLAINTIFF, OPT-IN PLAINTIFF, member of the SETTLEMENT CLASSES, or CLASS

COUNSEL.

               2.        The PRELIMINARY APPROVAL ORDER, FINAL APPROVAL

ORDER, and/or judgment, including any order of class or collective certification, shall be

vacated;




                                               46
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 48 of 72




               3.      The FOURTH AMENDED COMPLAINT, if filed, will be deemed

null and void, the Third Amended Complaint currently on file in the LITTLETON

LITIGATION will once again become the operative complaint for that case, and any newly

re-asserted claims in such FOURTH AMENDED COMPLAINT against AUTO

REFLECTIONS, INC. and CHRISTOPHER BOURQUE will be pursued in accordance with

the provisions of their arbitration agreements pursuant to which the FEARS LITIGATION

was previously dismissed;

               4.      The SETTLEMENT AGREEMENT and all negotiations, statements

and proceedings relating thereto shall be without prejudice to the rights of any of the

PARTIES, all of whom shall be restored to their respective positions in the LITIGATIONS

prior to the settlement; and

               5.      Neither this SETTLEMENT AGREEMENT, nor any ancillary

documents, actions, statements or filings in furtherance of settlement (including all matters

associated with the mediation) shall be admissible or offered into evidence in the

LITIGATIONS or any other action or proceeding for any purpose whatsoever.

               6.      DEFENDANTS reserve the right to oppose class and/or collective

action certification, and move to decertify any FLSA collective action, should the

SETTLEMENT AGREEMENT not become final.

   XIII. LIMITATION ON PARTIES’ USE OF THE SETTLEMENT TO SUPPORT
         CLASS OR CONDITIONAL CERTIFICATION FOR RELATED CLAIMS

       None of the PLAINTIFFS, the OPT-IN PLAINTIFFS, CLASS COUNSEL,

DEFENDANTS or DEFENDANTS’ counsels shall use: (1) the fact of this settlement of the

RELEASED CLAIMS; (2) the terms of this SETTLEMENT AGREEMENT, or (3) any




                                             47
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 49 of 72




information, data or documents exchanged in connection with the LITIGATIONS, demands

for arbitration, or this settlement of the RELEASED CLAIMS, to support or oppose any

Section 216(b) motion for conditional certification under the FLSA or any Federal Rule of

Civil Procedure 23 motion for class certification on claims asserted in the LITIGATIONS or

in any other related motion. Specifically, the PLAINTIFFS, the OPT-IN PLAINTIFFS, and

CLASS COUNSEL agree that they will not argue, in seeking conditional certification of an

FLSA collective or the Federal Rule of Civil Procedure 23 certification of a putative state

law class on claims asserted in the LITIGATIONS or in any other such action or proceeding,

that a putative collective is similarly situated or appropriate for class treatment because

DEFENDANTS agreed to settle the RELEASED CLAIMS on a collective and/or class basis,

nor shall DEFENDANTS argue, in opposing conditional certification of an FLSA collective

or the Federal Rule of Civil Procedure 23 certification of a putative state law class on claims

asserted in the LITIGATIONS or in any other such action or proceeding, that a putative

collective is not similarly situated or appropriate for class treatment because DEFENDANTS

agreed to settle the RELEASED CLAIMS on a collective and/or class basis.

   XIV. PARTIES’ AUTHORITY

       A.      The signatories hereby represent that they are fully authorized to enter into

this SETTLEMENT AGREEMENT and bind the PARTIES hereto to the terms and

conditions hereof.

       B.      The PLAINTIFFS acknowledge that they will, together with CLASS

COUNSEL, seek COURT approval of this SETTLEMENT AGREEMENT such that it will

bind themselves, OPT-IN PLAINTIFFS, and members of the FINAL SETTLEMENT




                                              48
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 50 of 72




CLASSES to all terms set forth in this SETTLEMENT AGREEMENT, regardless of

whether each member of the FINAL SETTLEMENT CLASSES timely submits a fully

completed CLAIM FORM.

       C.       It is agreed that, because the members of the SETTLEMENT CLASSES are

so numerous, it is impossible or impractical to have each member of the SETTLEMENT

CLASSES execute the SETTLEMENT AGREEMENT. The SETTLEMENT NOTICE

and FINAL APPROVAL ORDER will advise all members of the SETTLEMENT

CLASSES of the binding nature of the release, and that the release will have the same force

and effect upon members of the FINAL SETTLEMENT CLASSES as if the

SETTLEMENT AGREEMENT were executed by each member of the FINAL

SETTLEMENT CLASSES.

   XV.      MUTUAL FULL COOPERATION

       The PARTIES agree to fully cooperate with each other to accomplish the terms of the

SETTLEMENT AGREEMENT, including, but not limited to, execution of such documents

and to take such other action as may reasonably be necessary to implement the terms of the

SETTLEMENT AGREEMENT. The PARTIES to the SETTLEMENT AGREEMENT shall

use reasonable efforts, including all efforts contemplated by the SETTLEMENT

AGREEMENT and any other reasonable efforts that may become necessary by order of the

COURT, or otherwise, to effectuate the SETTLEMENT AGREEMENT and the terms set

forth herein.   The PLAINTIFFS and CLASS COUNSEL shall, with the assistance and

cooperation of DEFENDANTS and DEFENDANTS’ counsels, take reasonable steps to

secure the COURT’S final approval of the SETTLEMENT AGREEMENT.




                                            49
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 51 of 72




   XVI. NOTICES

       Unless otherwise specifically provided herein, all notices, demands or other

communications given hereunder shall be in writing and shall be deemed to have been duly

given as of the third business day after mailing by United States registered or certified

mail, return receipt requested, addressed as follows:

       To the PLAINTIFFS, OPT-IN PLAINTIFFS, and/or SETTLEMENT CLASSES:
           Brandon A. Thomas, Esq.
           The Law Offices of Brandon A. Thomas, P.C.
           1 Glenlake Parkway, NE, Suite 650
           Atlanta, GA 30328
           brandon@brandonthomaslaw.com

       To AUTO REFLECTIONS, INC. and/or CHRISTOPHER BOURQUE:
          George M. Weaver
          Hollberg & Weaver, LLP
          2921 Piedmont Rd., Suite C
          Atlanta, GA 30305
          gweaver@hw-law.com

       To MANHEIM REMARKETING, INC.:
          Kathryn S. McConnell
          Littler Mendelson, P.C.
          3344 Peachtree Road, N.E., Suite 1500
          Atlanta, GA 30326
          kmcconnell@littler.com

   XVII. CONSTRUCTION AND INTERPRETATION

       A.     The PARTIES agree that the terms and conditions of the SETTLEMENT

AGREEMENT are the result of lengthy, intensive, arms-length negotiations among the

PARTIES, and the SETTLEMENT AGREEMENT shall not be construed in favor of or

against any PARTY by reason of the extent to which any PARTY or the PARTY’S

counsel participated in the drafting of the SETTLEMENT AGREEMENT.




                                             50
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 52 of 72




       B.      Paragraph titles are inserted as a matter of convenience for reference, and

in no way define, limit, extend, or describe the scope of this SETTLEMENT

AGREEMENT or any of its provisions.                   Each term of this SETTLEMENT

AGREEMENT is contractual and not merely a recital.

       C.      This SETTLEMENT AGREEMENT shall be subject to, governed and

construed and enforced in accordance with the laws of the State of Georgia, except as

required to be subject to, governed and construed and enforced in accordance with the laws

of the State of Ohio based on the location of work performance, and subject to the continuing

jurisdiction of the United States District Court for the Northern District of Georgia. The

PARTIES agree that the COURT shall retain jurisdiction to enforce the terms of this

SETTLEMENT AGREEMENT unless specifically set forth otherwise herein.

   XVIII. FORM AND CONTENT RESOLUTION

       A.      The PARTIES agree they must reach agreement on the form and content of

the SETTLEMENT AGREEMENT and its exhibits, the PRELIMINARY APPROVAL

ORDER, FINAL APPROVAL ORDER, and the Motion for Approval.

   XIX. INTEGRATION CLAUSE

       This SETTLEMENT AGREEMENT sets forth the entire agreement between the

PARTIES hereto, excepting the PARTIES’ confidential mediation settlement term sheet.

   XX.      BINDING ON ASSIGNS

       This SETTLEMENT AGREEMENT shall be binding upon and inure to the benefit of

the PARTIES and his, her, or its respective agents, heirs, beneficiaries, devisees, legatees,

executors, administrators, trustees, conservators, guardians, estates, personal representatives,




                                              51
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 53 of 72




exclusive bargaining agents, successors-in-interest, and assigns.

   XXI. NO ADMISSION OF LIABILITY

       The PARTIES expressly recognize and agree that entering into this SETTLEMENT

AGREEMENT does not in any way constitute an admission of liability or any wrongdoing

by DEFENDANTS regarding any claim or legal theory.

   XXII. MODIFICATION

       No rights hereunder may be waived or modified except in a writing signed by duly

authorized representatives of the PARTIES.

   XXIII. ENFORCEMENT OF THE SETTLEMENT AGREEMENT

       A.      In the event a PARTY seeks to enforce the terms of this SETTLEMENT

AGREEMENT or to collect on any payments due under the terms of this SETTLEMENT

AGREEMENT, notice must be mailed to opposing counsel as provided in Section XVI.

After receipt of notice, the PARTIES shall meet and confer in a good faith attempt to

resolve the matter for ten (10) calendar days. In the event those efforts are unsuccessful

and one or more of the PARTIES attempts to institute any legal action or other proceeding

against any other PARTY or PARTIES to enforce the provisions of this SETTLEMENT

AGREEMENT, or to declare rights and/or obligations under this SETTLEMENT

AGREEMENT, or to collect on any payments due under the terms of this SETTLEMENT

AGREEMENT, the prevailing party in such an enforcement action may be awarded by the

Court reasonable attorneys’ fees, expenses, and costs.

XXV. COUNTERPARTS

       The SETTLEMENT AGREEMENT may be executed in counterparts and may be




                                              52
Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 54 of 72
Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 55 of 72
Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 56 of 72
Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 57 of 72




           EXHIBIT A
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 58 of 72



Littleton, et al. v. Manheim Remarketing, Inc., et al., United States District Court for the
               Northern District of Georgia, Case No. 1:17-CV-03589-TCB

                                      CLAIM FORM

To receive a full payment under the settlement, this two-page Claim Form and the
attached Substitute W-9 Form must be fully completed and mailed, emailed,
overnight delivered or faxed so that it is received by Simpluris, Inc. at the address
below on or before [90 days after initial notice]:

                               [Name], Claims Administrator
                                   c/o Simpluris, Inc.
                                3194-C Airport Loop Drive
                                  Costa Mesa, CA 92626
                                     [TELEPHONE]
                                          [FAX]
                                        [EMAIL]

[Pre-populated name and address]

If your name or address above is incorrect, please print or type the following information:


       Name (First, Middle, Last)


       Former Names (if any)


       Mailing Address


       City                           State              Zip Code


                                   CONSENT TO JOIN

         I hereby opt into this settlement pursuant to Section 216(b) of the Fair Labor
Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”), authorize Class Counsel to represent
me in this Settlement, and I agree to release Auto Reflections, Inc., Maheim Remarking,
Inc., and Christopher Bourque and their affiliates, parent companies, subsidiaries,
shareholders, officers, directors, agents, insurers, reinsurers, attorneys and employees from
any and all past and present matters, disputes, claims, demands, rights, liabilities, expenses,
damages, losses of any kind, and causes of action, whether at common law, pursuant to
statute, ordinance, or regulation, in equity or otherwise, and whether arising under federal,
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 59 of 72



state, or other applicable law, which I have or might have, known or unknown, asserted or
unasserted, even if presently unknown and/or unasserted, that occurred at any time up to
and including date the Court finally approves the settlement, including, but not limited to,
claims for back pay, liquidated damages, penalties, interest, costs, and attorneys’ fees (as
detailed in Exhibit 1 “Release of Claims”).

       I understand that, if the settlement is approved by the Court, I will receive two
checks totaling approximately $_____________:

       Back Pay: ______________ (this amount will be subject to standard payroll tax
       withholdings and authorized deductions, and you will receive an IRS Form W-2 for
       this payment)

       Liquidated Damages: _________ (this amount will not be subject to standard
       payroll tax witholdings and authorized deductions, but you may owe taxes on this
       amount and will receive an IRS 1099 Misc form for this payment).


       Personal Email Address


       Last 4 digits of Social Security Number (will be kept confidential)


                               (Home)                      (Cell)                   (Work)
       Telephone Numbers


       I declare under penalty of perjury under the laws of the United States that the
foregoing information supplied by the undersigned is true and correct.


       Signature


       Printed Name


In order to receive a settlement payment, you must timely submit a fully completed
Claim Form to Simpluris, Inc. so that it is received by [90 days after initial notice].
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 60 of 72



                                SUBSTITUTE W-9 FORM
In order to receive a settlement payment, you must complete the below Substitute
W-9 information and submit it to the Claims Administrator for receipt on or before
[90 days after initial notice].
                                    Substitute W-9
                      Taxpayer Identification Number Certification

  Enter your Social Security Number (taxpayer identification number):

  Print name as shown on your income tax return:

  ___________________________________________________________________
  First Name                  Middle Initial    Last Name


  Address


  City                                  State                  Zip Code

  Under penalties of perjury, I certify that:
  1.     The taxpayer identification number shown on this form is my correct taxpayer
         identification number, and
  2.     I am not subject to backup withholding because: (a) I am exempt from backup
         withholding, or (b) I have not been notified by the Internal Revenue Service
         (IRS) that I am subject to backup withholding as a result of a failure to report
         all interest or dividends, or (c) the IRS has notified me that I am no longer
         subject to backup withholding, and
  3.     I am a U.S. citizen or other U.S. person (including a U.S. resident alien).

  Note: If you have been notified by the IRS that you are subject to backup
  withholding, you must cross out item 2 above.
  Signature of U.S. Person: ________________________________ Date:


RETURN YOUR SIGNED CLAIM FORM AND SUBSTITUTE W-9 FORM TO:
                               [Name], Claims Administrator
                                   c/o Simpluris, Inc.
                                3194-C Airport Loop Drive
                                  Costa Mesa, CA 92626
                                     [TELEPHONE]
                                          [FAX]
                                        [EMAIL]
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 61 of 72
                          EXHIBIT 1 – RELEASE OF CLAIMS


If you participate in the settlement as a part of either Settlement Class and are entitled to
receive a settlement payment, you hereby forever and completely settle, compromise,
release, and discharge Auto Reflections, Inc., Christopher Bourque and Manheim
Remarketing, Inc. as well as to each of their past, present, and future parent companies,
affiliates, subsidiaries, divisions, predecessors, successors, partners, owners, joint
venturers, affiliated organizations, shareholders, insurers, reinsurers, heirs, beneficiaries,
devisees, legatees, executors, administrators, trustees, conservators, guardians, estates,
personal representatives, exclusive bargaining agents, successors-in interests and assigns,
and each of its/their past, present and future officers, directors, trustees, agents,
employees, attorneys, contractors, representatives, plan fiduciaries and/or administrators,
benefits plans sponsored or administered by them, divisions, units, branches and any
other persons or entities acting on their behalf, including any entity that was a customer
of them for which you performed work or services during you employment with them, if
any (collectively, the “Released Parties”), from any and all past and present matters,
disputes, claims, demands, rights, liabilities, expenses, damages, losses of any kind, and
causes of action, whether at common law, pursuant to statute, ordinance, or regulation, in
equity or otherwise, and whether arising under federal, state, or other applicable law,
which you have or might have, known or unknown, asserted or unasserted, even if
presently unknown and/or unasserted, that occurred at any time up to and including date
the Court finally approves the settlement. This release includes without limitation:

1. any and all claims asserted in the Littleton, et al. v. Manheim Remarketing, Inc. case
   pending in United States District Court for the Northern District of Georgia, Case No.
   1:17-CV-03589-TCB, and in the Fears, et al. v. Auto Reflections, Inc., et al., case
   previously filed in the United States District Court for the Northern District of
   Georgia, Case No. 1:17-cv-02632-TCB (collectively, the “Litigations”), that persons
   in the FLSA Settlement Class or State Law Settlement Class were not properly
   compensated during their employment with Auto Reflections, Inc.;

2. any and all claims for unpaid wages, minimum wages, liquidated damages, attorneys’
   fees, costs and expenses, pre- and post-judgment interest, overtime, or non-payment
   of wages, retaliation for complaining about allegedly improper compensation, or any
   other wage-related or recordkeeping-related claims, damages or relief of any kind
   including, but not limited those under the FLSA;

3. any and all claims under the wage and hour laws and regulations of the State of
   Georgia and the State of Ohio including, but not limited to, Section 9-3 of the
   Georgia Code; Sections 2305 and 4111 of the Ohio Code; Article II of the Ohio
   Constitution; and any and all state common law wage claims, including, but not
   limited to claims of unjust enrichment, quantum meruit, and any and all claims for
   wages, bonuses, commissions, overtime, vacation pay, severance pay, or any other
   form of compensation of any kind, and any and all claims for any type of penalties or
   damages available under the wage and hour laws of the state of Georgia and/or Ohio,
   or any state common law wage claims, including but not limited to claims
   for attorneys’ fees, costs and expenses, liquidated damages, punitive damages, civil
   penalties, equitable remedies, and/or pre- or post-judgment interest;
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 62 of 72
                         EXHIBIT 1 – RELEASE OF CLAIMS


4. any and all claims under the wage and hour laws and regulations of any state(s) in
   which you resided and were employed during their employment with Auto
   Reflections, Inc., including, but not limited to any and all state common law wage
   claims, including, but not limited to claims of unjust enrichment, quantum meruit, and
   any and all claims for wages, bonuses, commissions, overtime, vacation pay,
   severance pay, or any other form of compensation of any kind, and any and all claims
   for any type of penalties or damages available under the wage and hour laws of the
   applicable state, or any state common law wage claims, including but not limited to
   claims for attorneys’ fees, costs, and expenses liquidated damages, punitive damages,
   civil penalties, equitable remedies, and/or pre- or post-judgment interest;

5. any and all wage-and-hour-related and wage-related claims under state and federal
   law for breach of express contract or labor agreement (including, but not limited to,
   claims for unpaid wages, minimum wage overtime, and/or missed or interrupted meal
   breaks), implied contract, money had and received in assumpsit, quantum
   meruit/unjust enrichment, fraud, negligent misrepresentation, equitable estoppel,
   promissory estoppel, conversion, and failure to keep accurate records;

6. any and all claims for benefits or other amounts under any compensation or benefit
   plan, program, arrangement, or agreement based on any alleged failure to pay wages,
   including but not limited to minimum wages or overtime wages;

7. any and all wage-and-hour laws or wage-related claims of any kind under any other
   laws, including retaliation for complaining about allegedly improper compensation,
   under any other laws, including but not limited to any and all such claims pursuant to
   other federal, local, or other states’ laws and/or regulations; and

8. any and all claims for attorneys’ fees, costs and expenses.

Additionally, if you are named Plaintiff in the Litigations or an Opt-In Plaintiff who filed
a notice that you were opting-in to the Litigations, you agree to not disparage Auto
Reflections, Inc., Christopher Bourque and Manheim Remarketing, Inc. or any of the
Released Parties, and you acknowledge and agree that Manheim Remarketing, Inc. is not
your employer

You also covenant and agree that you will not accept, recover or receive any back pay,
liquidated damages, other damages or any other form of relief based on any of the claims
you are releasing which may arise out of, or in connection with any other individual,
union representative, class or any administrative or arbitral remedies pursued by any
individual, class/collective, union or federal, state or local governmental agency against
the Released Parties. You further acknowledge that they are enjoined from pursuing any
of the claims you are releasing that you have, had, might have or might have had against
the Released Parties based on any act or omission up to the date the Court finally
approves the settlement.
Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 63 of 72




           EXHIBIT B
         Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 64 of 72



                     THIS NOTICE AFFECTS YOUR LEGAL RIGHTS
                           PLEASE READ IT CAREFULLY.

     Littleton, et al. v. Manheim Remarketing, Inc., United States District Court for the Northern
                           District of Georgia, Case No. 1:17-CV-03589-TCB

NOTICE OF PROPOSED CLASS AND COLLECTIVE ACTION SETTLEMENT

To:      _________________________

Re:      Settlement of claims for alleged failure to pay minimum wage, alleged non-payment
         of wages, and alleged failure to pay overtime compensation to employees of Auto
         Reflections, Inc. who were paid on a piece-rate and/or hourly basis at locations in
         Ohio and/or Georgia.

1.       Introduction

         The Court has preliminarily approved a proposed settlement in this case.

        You have received this notice because the records of Auto Reflections, Inc. indicate
that you worked for Auto Reflections, Inc. and were paid on a piece rate or an hourly basis
at a location in the State of Georgia or Ohio sometime during the period of July 12, 2013 to
[DATE OF PRELIMINARY APPROVAL]

       If you submit the enclosed Claim Form so that it is fully completed and received by
Simpluris, Inc., Claims Administrator, by [90 days after initial notice], and the settlement is
approved by the Court, you will be mailed a check totaling approximately
$_____________.

       You can, if you wish, opt-out of the settlement, but, if you do so and you still wish
to pursue claims against Defendants, you will have to commence a new action and represent
yourself in that case or obtain new lawyers to represent you. You can also object to the
settlement (but if you object, you cannot opt-out).

        More information about this case, the proposed settlement, and your rights are set
forth below in this notice.

2.       What is this case about?

        Plaintiffs assert in the Littleton case that Auto Reflections, Inc. employees paid on a
piece-rate basis who worked in Georgia and/or Ohio are owed minimum wages, unpaid
wages, and overtime compensation for working more than forty hours per week at Auto
Reflections, Inc. The Littleton case was originally filed against Auto Reflections, Inc.,
Christopher Bourque as owner of Auto Reflections, Inc., and Manheim Remarketing, Inc. as
an alleged joint employer. Auto Reflections, Inc. and Christopher Bourque were later
dismissed from the Littleton case because the Court ruled that the plaintiffs had to pursue
any alleged claims against Auto Reflections, Inc. and Christopher Bourque through
       Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 65 of 72



arbitration.

         The Littleton case relates to another case, Fears, et al. v. Auto Reflections, Inc., et
al., filed in the United States District Court for the Northern District of Georgia, Case No.
1:17-cv-02632-TCB on July 12, 2017. The plaintiffs in the Fears case asserted that Auto
Reflections employees paid on an hourly basis who worked in Georgia and/or Ohio are
owed minimum wages, unpaid wages, overtime compensation for working more than forty
hours per week at Auto Reflections, and damages for breach of contract and unjust
enrichment. The Fears case was filed against Auto Reflections, Inc. and Christopher
Bourque as owner of Auto Reflections, Inc. The Fears case was dismissed because the
Court ruled that the plaintiffs had to pursue any alleged claims against Auto Reflections,
Inc. and Christopher Bourque through arbitration. However, for settlement purposes, the
complaint in the Littleton case has been amended to include the prior claims in the Fears
case because all claims asserted in both cases are being settled.

       The Defendants in both cases, Auto Reflections, Inc., Christopher Bourque, and
Manehim Remarketing, Inc. (“Defendants”), deny the allegations made in both cases, assert
that Manheim Remarketing, Inc. was not a joint employer, and assert that Auto Reflections,
Inc. employees paid on a piece-rate and/or hourly basis in Ohio and/or Georgia received
appropriate wages and overtime in compliance with federal and state law. Without
admitting any liability, the Defendants agreed to settle the claims of both the Littleton and
the Fears cases to avoid further litigation and the costs associated with such litigation.

3.     What settlement payment will I receive if I send in a Claim Form and do not
opt-out?

        If you email, mail, or fax the enclosed Claim Form so that it is received by
Simpluris, Inc. by _______ [90 days after initial notice], and the settlement is approved by
the Court, you will receive a check totaling approximately $_____________ comprised of
the following approximate amounts:

        Back Pay: ______________ (this amount will be subject to standard tax
        withholdings and authorized payroll deductions and you will receive an IRS Form
        W-2 for this payment); and

        Liquidated Damages: _________ (this amount will not be subject to standard tax
        withholdings and authorized payroll deductions, but you may owe taxes on this
        amount and will receive an IRS 1099 Misc form for this payment)

See Response to Question 10 for instructions for filing your Claim Form.

4.     What settlement payment will I receive if I don’t send in a Claim Form, but do
not opt-out?

       If you do not timely return the enclosed Claim Form, but you do not opt-out, and the
settlement is approved by the Court, you will receive a check totaling approximately
$_____________ comprised of the following approximate amounts:
       Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 66 of 72



       Back Pay: ______________ (this amount will be subject to standard tax
       withholdings and authorized payroll deductions and you will receive an IRS Form
       W-2 for this payment); and

       Liquidated Damages: _________ (this amount will not be subject to standard tax
       withholdings and authorized payroll deductions, but you may owe taxes on this
       amount and will receive an IRS 1099 Misc form for this payment)

The amount is lower than if you returned a Claim Form because you will only be
participating in the settlement as part of the State Law Settlement Class, and will be
excluded from the FLSA Settlement Class. More information about the two settlement
classes is included in Response to Question 6 below.

5.     What settlement payment will I receive if I don’t send in a Claim Form, and I
also opt-out?

       You will not receive any settlement payment.

6.     Who is included in the proposed settlement?

       For settlement purposes, the Court certified the following Settlement Classes:

       a.     FLSA Settlement Class: Any and all persons employed by Auto Reflections, Inc.
who were paid on who were paid on an hourly basis at a location in the State of Georgia and/or
the State of Ohio from July 12, 2014 through and including [DATE OF PRELIMINARY
APPROVAL].

       b.    State Law Settlement Class: Any and all persons employed by Auto Reflections,
Inc. who worked were paid on a piece rate basis and/or an hourly basis at a location in the State
of Georgia and/or State of Ohio during the period from July 12, 2013 through and including
[DATE OF PRELIMINARY APPROVAL].

7.     What are the Benefits and Terms of this Settlement?

       Pursuant to the Settlement, Auto Reflections, Inc. agreed to pay up to a total of
$190,000 (the “Maximum Gross Settlement Amount”) inclusive of all alleged unpaid wages,
overtime compensation, liquidated damages, penalties, interest, attorneys' fees, costs and
expenses, incentive payments to each of the named and original opt-in Plaintiffs who helped
prosecute the case prior to the settlement, and all employer-payroll taxes, including FUTA
and the employer’s share of FICA and state unemployment, unemployment insurance and
back-up withholding (if applicable). Auto Reflections, Inc. will separately pay the costs
associated with administering the settlement.

       There will be a Final Settlement Approval Hearing. If the Court approves the
Settlement, and you timely email, mail, or fax the enclosed Claim Form so that it is fully
completed and received by ________ [90 days after initial notice], you will be eligible to
receive the approximate settlement payment listed in response to Question 3 above. If the
       Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 67 of 72



Court approves the Settlement, and you do not timely return Claim Form, but you do not opt
out, you will be eligible to receive the approximate settlement payment listed in response to
Question 4 above. If you receive a settlement payment, you will be responsible for bearing
your own withholding taxes (e.g., FICA, FUTA) on the back pay portion of your settlement
payments, and will be responsible for remitting to State and/or Federal taxing authorities any
applicable other taxes due. You shall also agree to hold Defendants harmless and indemnify
the Released Parties for any liabilities, costs and expenses, including attorneys’ fees,
assessed or caused by any taxing authority resulting from your failure to remit taxes due on
payments made to you under the Settlement Agreement.

 8.    Who is Class Counsel?

       The Court appointed the following lawyer as Class Counsel to represent the
Settlement Classes:

       Brandon A. Thomas, Esq.
       The Law Offices of Brandon A. Thomas, P.C.
       1 Glenlake Parkway, NE, Suite 650
       Atlanta, GA 30328
       brandon@brandonthomaslaw.com

9.     Are attorneys’ fees, costs, expenses, and service payments being sought?

        Class Counsel has pursued the lawsuit on a contingent basis and has not received any
payment of fees or any reimbursement of his out-of-pocket expenses related to the recovery
on behalf of the Settlement Classes. As part of the settlement, subject to Court approval,
Class Counsel will apply for fees, costs and expenses in an amount of $40,000, which is 21.1
percent of the Maximum Gross Settlement Amount. In addition, the Plaintiffs who were
named in the Littleton and/or Fears cases or who opted into the Littleton and/or Fears cases
prior to the Parties reaching a settlement expended significant time and effort in getting the
claims settled will seek service payments in a reasonable proportion for their role in the cases.
Attorneys’ fees, costs, expenses, and service payments will not be deducted from your
estimated settlement payments set out in response to Questions 3 and 4.

10.    What are my options regarding the settlement?

       A.      Timely Submit A Fully Completed Claim Form: If you want to claim
your full share of the settlement, you need to timely mail, email, or fax the enclosed
Claim Form to Simpluris, Inc. at the following address so that it is fully completed and
received on or before [90 days after initial notice]:

                                  [Name], Claims Administrator
                                      c/o Simpluris, Inc.
                                   3194-C Airport Loop Drive
                                     Costa Mesa, CA 92626
       Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 68 of 72



                                         [TELEPHONE]
                                             [FAX]
                                            [EMAIL]

If you choose to fully participate, you should keep Simpluris, Inc. informed of any
changes in your address until you have received your settlement check and tax
reporting forms.

       B.      Request to be Excluded / Opt-Out from the State Law Settlement Class: You
may request to be excluded or opt-out from the settlement. If you wish to be excluded from the
settlement, you must submit a request for exclusion that states the following: “I WISH TO BE
EXCLUDED FROM THE STATE LAW SETTLEMENT CLASS IN LITTLETON, ET AL. V.
MANHEIM REMARKETING, INC. PENDING BEFORE THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF GEORGIA, CASE NO. 1:17-CV-03589-TCB.
I UNDERSTAND THAT IF I ASK TO BE EXCLUDED FROM THE SETTLEMENT CLASS,
I WILL NOT RECEIVE THE SETTLEMENT PAYMENT FOR THE STATE LAW
SETTLEMENT CLASS FROM THE SETTLEMENT.”

       To be effective, the request for exclusion must: include your full name, address,
telephone number, and last four digits of your social security number. Your request must be
received by Simpluris, Inc. by: [90 days from initial notice] If you exclude yourself, you will
not receive the settlement payment for the State Law Settlement Class from the
Settlement.

       Failure to include the required information or to timely submit your request to be
excluded will result in your remaining a member of the State Law Settlement Class and
being bound by any final judgment. If you validly and timely request exclusion from the
State Law Settlement Class, and you also do not timely submit a Claim Form, you will not
be bound by any final judgment, and you will not be precluded from instituting or
prosecuting any individual claim you may otherwise have against the Defendants,
including claims regarding the alleged failure to pay minimum wage, all wages, and
overtime compensation while an employee of Auto Reflections.

        C.      Object: If you are a member of the State Law Settlement Class and you do
not request to be excluded, you may object to the terms of the Settlement and/or to the
Class Counsel's requests for attorneys' fees and expenses or to the named and opt-in
Plaintiffs’ receipt of service payments. If you object and the Settlement is approved, and
you fail to submit a timely valid request to be excluded, you will be barred from bringing
your own individual lawsuit asserting claims related to the matters released through this
settlement, and you will be bound by the final judgment and release and all orders entered
by the Court. You may, but need not, enter an appearance through counsel of your choice.
If you do, you will be responsible for your own attorneys' fees, costs and expenses.

       If you object to the Settlement and/or to the requested attorneys’ fees, costs, expenses,
       Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 69 of 72



or service payments to the Plaintiffs, you must, on or before [90 days from initial notice]: (1)
file with the Clerk of the United States District Court for the Northern District of Georgia,
and (2) serve upon Class Counsel, Counsel for Auto Reflections, Inc. and Christopher
Bourque (George M. Weaver, Hollberg & Weaver, LLP, 2921 Piedmont Rd., Suite C,
Atlanta, GA 30305, gweaver@hw-law.com), and Counsel for Manheim Remarketing, Inc.
(Kathryn S. McConnell, Littler Mendelson, P.C., 3344 Peachtree Road, N.E., Suite 1500,
Atlanta, GA 30326, kmcconnell@littler.com) a written objection including: (i) your full
name, address, and telephone number; (ii) your dates of employment, job title(s), and
location(s) of work while employed with Auto Reflections, Inc.; (iii) a written statement of all
grounds for the objection accompanied by any legal support for such objections; (iv) copies
of any papers, briefs, or other documents upon which the objection is based; (v) a list of all
persons who will be called to testify in support of the objection; (vi) a statement of whether
you intend to appear at the Final Approval Hearing; and (vii) your signature, even if you are
represented by counsel. If you intend to appear at the Final Approval Hearing through
counsel, the objection must also state the identity of all attorneys representing you who will
appear at the Final Approval Hearing. Members of the State Law Settlement Class who do
not timely make their objections in this manner will be deemed to have waived all objections
and shall not be heard or have the right to appeal approval of the Settlement.

       D. Do Nothing.

        If you do nothing, and fail to timely send in a fully completed Claim Form, and you do
not request to be excluded from the State Law Settlement Class, you will not participate in the
settlement as part of the FLSA Settlement Class, but you will participate in the settlement as part
of the State Law Settlement Class. In this situation, you would receive a reduced settlement
payment only from that portion of the settlement for the State Law Settlement Class. And, you
will be deemed to have released and waived the claims described in Release of Claims attached
as Exhibit 1 to this Notice.

11.    What happens if the Court approves the Settlement?

       If the Court approves the proposed Settlement, settlement checks will be issued to
Settlement Class Members who have timely submitted a fully completed Claim Form and
have not excluded themselves from the Settlement.

        The Settlement will be binding on any individual who participates in the settlement as
a part of either Settlement Class. This means that all members of the FLSA Settlement Class
who submit a timely Claim Form cannot bring their own lawsuits against the Defendants for
any claims based on facts that arose prior to the date the Court finally approves the
settlement. Similarly, this means that all members of the State Law Settlement Class who do
not exclude themselves cannot bring their own lawsuits against the Defendants for any claims
based on facts that arose prior to the date the Court finally approves the settlement. This
includes, but is not limited to, claims for back pay, liquidated damages, penalties, interest,
and attorneys' fees, costs and expenses.
       Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 70 of 72




       An individual who does not submit a timely Claim Form and also validly and timely
request exclusion from the State Law Settlement Class will not release any claims.

12.       What happens if the Court does not approve the Settlement?

        If the Court does not approve the proposed Settlement, the case will proceed as if no
settlement has been attempted and there can be no assurance that the class will recover more
than is provided for in this Settlement, or indeed, anything.

13.       When is the Final Approval Hearing?

        A hearing will be held before the Honorable Judge Timothy C. Batten, Sr. of the
United States District Court for the Northern District of Georgia on [HEARING DATE] at
[TIME] at [ADDRESS]. The purpose of the hearing is for the Court to decide whether the
proposed Settlement is fair, reasonable, and adequate and should be approved and, if so, to
determine what amount of attorneys' fees, costs and expenses, or service payments to the
Plaintiffs should be awarded. The time and date of this hearing may be changed without
further notice.

14.       What Claims Are Being Released?

          The claims you are being asked to release are fully described in Exhibit 1 to this
Notice.

15.       Are there more details available?

          For additional information you may contact Simpluris, Inc., Claims Administrator:

                                   [Name], Claims Administrator
                                       c/o Simpluris, Inc.
                                    3194-C Airport Loop Drive
                                      Costa Mesa, CA 92626
                                         [TELEPHONE]
                                              [FAX]
                                            [EMAIL]

NO INQUIRES SHOULD BE DIRECTED TO THE COURT.

Dated: ________________                               BY ORDER OF THE COURT
                                                             Clerk of the Court
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 71 of 72
                          EXHIBIT 1 – RELEASE OF CLAIMS


If you participate in the settlement as a part of either Settlement Class and are entitled to
receive a settlement payment, you hereby forever and completely settle, compromise,
release, and discharge Auto Reflections, Inc., Christopher Bourque and Manheim
Remarketing, Inc. as well as to each of their past, present, and future parent companies,
affiliates, subsidiaries, divisions, predecessors, successors, partners, owners, joint
venturers, affiliated organizations, shareholders, insurers, reinsurers, heirs, beneficiaries,
devisees, legatees, executors, administrators, trustees, conservators, guardians, estates,
personal representatives, exclusive bargaining agents, successors-in interests and assigns,
and each of its/their past, present and future officers, directors, trustees, agents,
employees, attorneys, contractors, representatives, plan fiduciaries and/or administrators,
benefits plans sponsored or administered by them, divisions, units, branches and any
other persons or entities acting on their behalf, including any entity that was a customer
of them for which you performed work or services during you employment with them, if
any (collectively, the “Released Parties”), from any and all past and present matters,
disputes, claims, demands, rights, liabilities, expenses, damages, losses of any kind, and
causes of action, whether at common law, pursuant to statute, ordinance, or regulation, in
equity or otherwise, and whether arising under federal, state, or other applicable law,
which you have or might have, known or unknown, asserted or unasserted, even if
presently unknown and/or unasserted, that occurred at any time up to and including date
the Court finally approves the settlement. This release includes without limitation:

1. any and all claims asserted in the Littleton, et al. v. Manheim Remarketing, Inc. case
   pending in United States District Court for the Northern District of Georgia, Case No.
   1:17-CV-03589-TCB, and in the Fears, et al. v. Auto Reflections, Inc., et al., case
   previously filed in the United States District Court for the Northern District of
   Georgia, Case No. 1:17-cv-02632-TCB (collectively, the “Litigations”), that persons
   in the FLSA Settlement Class or State Law Settlement Class were not properly
   compensated during their employment with Auto Reflections, Inc.;

2. any and all claims for unpaid wages, minimum wages, liquidated damages, attorneys’
   fees, costs and expenses, pre- and post-judgment interest, overtime, or non-payment
   of wages, retaliation for complaining about allegedly improper compensation, or any
   other wage-related or recordkeeping-related claims, damages or relief of any kind
   including, but not limited those under the FLSA;

3. any and all claims under the wage and hour laws and regulations of the State of
   Georgia and the State of Ohio including, but not limited to, Section 9-3 of the
   Georgia Code; Sections 2305 and 4111 of the Ohio Code; Article II of the Ohio
   Constitution; and any and all state common law wage claims, including, but not
   limited to claims of unjust enrichment, quantum meruit, and any and all claims for
   wages, bonuses, commissions, overtime, vacation pay, severance pay, or any other
   form of compensation of any kind, and any and all claims for any type of penalties or
   damages available under the wage and hour laws of the state of Georgia and/or Ohio,
   or any state common law wage claims, including but not limited to claims
   for attorneys’ fees, costs and expenses, liquidated damages, punitive damages, civil
   penalties, equitable remedies, and/or pre- or post-judgment interest;
   Case 1:17-cv-03589-TCB Document 75-1 Filed 03/29/19 Page 72 of 72
                         EXHIBIT 1 – RELEASE OF CLAIMS


4. any and all claims under the wage and hour laws and regulations of any state(s) in
   which you resided and were employed during their employment with Auto
   Reflections, Inc., including, but not limited to any and all state common law wage
   claims, including, but not limited to claims of unjust enrichment, quantum meruit, and
   any and all claims for wages, bonuses, commissions, overtime, vacation pay,
   severance pay, or any other form of compensation of any kind, and any and all claims
   for any type of penalties or damages available under the wage and hour laws of the
   applicable state, or any state common law wage claims, including but not limited to
   claims for attorneys’ fees, costs, and expenses liquidated damages, punitive damages,
   civil penalties, equitable remedies, and/or pre- or post-judgment interest;

5. any and all wage-and-hour-related and wage-related claims under state and federal
   law for breach of express contract or labor agreement (including, but not limited to,
   claims for unpaid wages, minimum wage overtime, and/or missed or interrupted meal
   breaks), implied contract, money had and received in assumpsit, quantum
   meruit/unjust enrichment, fraud, negligent misrepresentation, equitable estoppel,
   promissory estoppel, conversion, and failure to keep accurate records;

6. any and all claims for benefits or other amounts under any compensation or benefit
   plan, program, arrangement, or agreement based on any alleged failure to pay wages,
   including but not limited to minimum wages or overtime wages;

7. any and all wage-and-hour laws or wage-related claims of any kind under any other
   laws, including retaliation for complaining about allegedly improper compensation,
   under any other laws, including but not limited to any and all such claims pursuant to
   other federal, local, or other states’ laws and/or regulations; and

8. any and all claims for attorneys’ fees, costs and expenses.

Additionally, if you are named Plaintiff in the Litigations or an Opt-In Plaintiff who filed
a notice that you were opting-in to the Litigations, you agree to not disparage Auto
Reflections, Inc., Christopher Bourque and Manheim Remarketing, Inc. or any of the
Released Parties, and you acknowledge and agree that Manheim Remarketing, Inc. is not
your employer

You also covenant and agree that you will not accept, recover or receive any back pay,
liquidated damages, other damages or any other form of relief based on any of the claims
you are releasing which may arise out of, or in connection with any other individual,
union representative, class or any administrative or arbitral remedies pursued by any
individual, class/collective, union or federal, state or local governmental agency against
the Released Parties. You further acknowledge that they are enjoined from pursuing any
of the claims you are releasing that you have, had, might have or might have had against
the Released Parties based on any act or omission up to the date the Court finally
approves the settlement.
